
	

113 HR 4574 IH: Strengthening Mental Health in Our Communities Act of 2014
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4574
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Barber (for himself, Ms. DeGette, Mr. Tonko, Ms. Matsui, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, the Judiciary, Armed Services, Veterans’ Affairs, Education and the Workforce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To maximize the access of individuals with mental illness to community-based services, to
			 strengthen the impact of such services, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Strengthening Mental Health in Our Communities Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Title I—White House Office of Mental Health Policy
					Sec. 101. White House Office of Mental Health Policy.
					Sec. 102. Appointment and duties of the Director.
					Sec. 103. National strategy for mental health.
					Sec. 104. Coordination with Federal departments and agencies.
					Sec. 105. National mental health advisory board.
					Title II—Strengthening and Investing in SAMHSA Programs
					Sec. 201. Community mental health services block grant reauthorization.
					Sec. 202. Reporting requirements for block grants regarding mental health and substance use
			 disorders.
					Sec. 203. Garrett Lee Smith Memorial Act reauthorization.
					Sec. 204. Priority mental health needs of regional and national significance reauthorization.
					Sec. 205. Grants for jail diversion programs reauthorization.
					Sec. 206. Projects for assistance in transition from homelessness.
					Sec. 207. Comprehensive community mental health services for children with serious emotional
			 disturbances.
					Sec. 208. Children's recovery from trauma.
					Sec. 209. Protection and advocacy for individuals with mental illness reauthorization.
					Sec. 210. Mental health awareness training grants.
					Sec. 211. National media campaign to reduce the stigma associated with mental illness.
					Sec. 212. SAMHSA and HRSA integration of behavioral health services into primary care settings.
					Sec. 213. Geriatric mental health disorders.
					Sec. 214. Assessing barriers to behavioral health integration.
					Sec. 215. Acute care bed registry grant for States.
					Sec. 216. Awards for co-locating primary and specialty care in community-based mental health
			 settings.
					Sec. 217. Grants for the benefit of homeless individuals.
					Title III—Improving Medicaid and Medicare Mental Health Services
					Sec. 301. Access to mental health prescription drugs under Medicare.
					Sec. 302. Medicaid coverage of mental health services and primary care services furnished on the
			 same day.
					Sec. 303. Elimination of 190-day lifetime limit on inpatient psychiatric hospital services.
					Sec. 304. Expanding the Medicaid home and community-based services waiver to include youth in need
			 of services provided in a psychiatric residential treatment facility.
					Sec. 305. Application of Rosa's Law for individuals with intellectual disabilities.
					Sec. 306. Complete application of mental health and substance use parity rules under Medicaid and
			 CHIP.
					Sec. 307. Coverage of marriage and family therapist services and mental health counselor services
			 under part B of the Medicare program.
					Title IV—Developing the Behavioral Health Workforce
					Sec. 401. National health service corps scholarship and loan repayment funding for behavioral and
			 mental health professionals.
					Sec. 402. Reauthorization of HRSA’s mental and behavioral health education and training program.
					Sec. 403. SAMHSA grant program for development and implementation of curricula for continuing
			 education on serious mental illness.
					Sec. 404. Demonstration grant program to recruit, train, deploy, and professionally support
			 psychiatric physicians in Indian health programs.
					Sec. 405. Including occupational therapists as behavioral and mental health professionals for
			 purposes of the National Health Service Corps.
					Sec. 406. Extension of certain health care workforce loan repayment programs through fiscal year
			 2019.
					Title V—Improving Mental Health Research and Coordination
					Sec. 501. National Institute of Mental Health research program on serious mental illness and
			 suicide prevention.
					Sec. 502. Youth mental health research network.
					Sec. 503. National violent death reporting system.
					Title VI—Education and Youth
					Sec. 601. School-based mental health programs.
					Sec. 602. Examining mental health care for children.
					Title VII—Justice and Mental Health Collaboration
					Sec. 701. Assisting veterans.
					Sec. 702. Correctional facilities.
					Sec. 703. High utilizers.
					Sec. 704. Academy training.
					Sec. 705. Evidence-based practices.
					Sec. 706. Safe communities.
					Sec. 707. Reauthorization of appropriations.
					Title VIII—Behavioral Health Information Technology 
					Sec. 801. Extension of health information technology assistance for behavioral and mental health
			 and substance abuse.
					Sec. 802. Extension of eligibility for Medicare and Medicaid health information technology
			 implementation assistance.
					Title IX—Servicemembers and Veterans Mental Health
					Sec. 901. Preliminary mental health assessments.
					Sec. 902. Unlimited eligibility for health care for mental illnesses for veterans of combat service
			 during certain periods of hostilities and war.
					Sec. 903. Timeline for implementing integrated electronic health records.
					Sec. 904. Pilot program for repayment of educational loans for certain psychiatrists of Veterans
			 Health Administration.
					Title X—Making Parity Work
					Sec. 1001. GAO study on mental health and substance use disorder parity enforcement efforts.
					Sec. 1002. Report to Congress on Federal assistance to State insurance regulators regarding mental
			 health parity enforcement.
					Sec. 1003. Annual report to Congress by Secretaries of Labor and Health and Human Services.
				
			2.PurposeThe purposes of this Act are—
			(1)to improve the responsiveness, coordination, accountability, accessibility, and integration of
			 person-centered behavioral health services to provide timely and
			 appropriate help to individuals, families, and communities;
			(2)to reduce mental health crises, homelessness, and incarceration by strengthening community-based
			 services, including early intervention, outreach, engagement, prevention,
			 crisis support, rehabilitation, and peer-run services for persons of all
			 ages;
			(3)to ensure that all Americans with mental illnesses and their families can—
				(A)gain access to evidence-based and emerging best practices based on the values and principles of
			 trauma-informed care and mental health recovery, delivered in a culturally
			 and linguistically competent manner; and
				(B)fully participate in the most integrated settings within their chosen communities;
				(4)to develop an integrated behavioral health workforce through improved training and education,
			 recruitment, and retention to meet the needs of all communities and
			 populations;
			(5)to increase mental health awareness and reduce stigma and discrimination through mental health
			 training, education, and literacy; and
			(6)to ensure the full implementation and enforcement of mental health parity for all Americans.
			IWhite House Office of Mental Health Policy
			101.White House Office of Mental Health Policy
				(a)Establishment of officeThere is established in the Executive Office of the President the White House Office of Mental
			 Health Policy (hereafter referred to as the Office), which shall—
					(1)monitor Federal activities with respect to mental health, serious mental illness, and serious
			 emotional disturbances;
					(2)make recommendations to the Secretary of Health and Human Services regarding any appropriate
			 changes to such activities, including recommendations with respect to the
			 national strategy developed under paragraph (3);
					(3)develop and annually update a National Strategy for Mental Health to maximize the access of
			 individuals with mental illness to community-based services, strengthen
			 the impact of such services, and meet the comprehensive needs of
			 individuals with mental illness;
					(4)make recommendations to the Secretary of Health and Human Services regarding public participation
			 in decisions relating to mental health, serious mental illness, and
			 serious emotional disturbances;
					(5)review and make recommendations with respect to the budgets for Federal mental health services to
			 ensure the adequacy of those budgets;
					(6)submit to the Congress the national strategy and any updates to such strategy;
					(7)coordinate the mental health services provided by Federal departments and agencies and coordinate
			 Federal interagency mental health services;
					(8)consult, coordinate with, facilitate joint efforts among, and support State, local, and tribal
			 governments, nongovernmental entities, and individuals with a mental
			 illness, particularly individuals with a serious mental illness and
			 children and adolescents with a serious emotional disturbance, with
			 respect to improving community-based and other mental health services; and
					(9)develop and annually update a summary of advances in serious mental illness and serious emotional
			 disturbances research related to causes, prevention, treatment, early
			 screening, diagnosis or rule out, intervention, and access to services and
			 supports for individuals with serious mental illness and children and
			 adolescents with a serious emotional disturbance.
					(b)DirectorThere shall be a Director who shall head the Office (hereafter referred to as the Director) and who shall hold the same rank and status as the head of an executive department listed in
			 section 101 of title 5, United States Code.
				(c)Access by congressThe location of the Office in the Executive Office of the President shall not be construed as
			 affecting access by Congress, or any committee of the House of
			 Representatives or the Senate, to any—
					(1)information, document, or study in the possession of, or conducted by or at the direction of, the
			 Director; or
					(2)personnel of the Office.
					102.Appointment and duties of the Director
				(a)Appointment
					(1)In generalThe President shall appoint the Director, by and with the advice and consent of the Senate. The
			 Director shall serve at the pleasure of the President.
					(2)ProhibitionNo person shall serve as Director while serving in any other position in the Federal Government or
			 while employed in a full-time position outside of the Federal Government.
					(b)ResponsibilitiesThe Director shall—
					(1)assist the President—
						(A)to establish policies, goals, objectives, and priorities with respect to mental health,
			 particularly serious mental illness and serious emotional disturbances;
						(B)to maximize the access of individuals with mental illness to community-based services;
						(C)to strengthen the impact of such services; and
						(D)to meet the comprehensive needs of individuals with mental illness;
						(2)work with Federal departments and agencies providing mental health services to strengthen the
			 coordination of mental health services in order to maximize the access of
			 individuals with a mental illness, particularly individuals with a serious
			 mental illness and children and adolescents with a serious emotional
			 disturbance, to community-based services, strengthen the impact of
			 services, and meet the comprehensive needs of individuals with a mental
			 illness;
					(3)coordinate and oversee the development, coordination, implementation, and evaluation of the
			 National Strategy for Mental Health;
					(4)promulgate the National Strategy for Mental Health, ensuring its wide availability to government
			 officials and the public;
					(5)make such recommendations to the President as the Director determines are appropriate with respect
			 to the organization, management, and budgets of Federal departments and
			 agencies providing mental health services, including changes in the
			 allocation of personnel to and within those departments and agencies to
			 implement the policies, goals, objectives, and priorities established
			 under paragraph (1) and the National Strategy for Mental Health;
					(6)consult, coordinate with, facilitate joint efforts among, and support State, local, and tribal
			 governments, nongovernmental entities, and individuals with a mental
			 illness, particularly individuals with a serious mental illness and
			 children and adolescents with a serious emotional disturbance, with
			 respect to improving mental health services;
					(7)appear before duly constituted committees and subcommittees of the House of Representatives and of
			 the Senate to represent the policies of the President related to mental
			 health and serve as the spokesperson of the President, if the President
			 determines it appropriate, on issues related to mental health, and the
			 National Strategy for Mental Health;
					(8)submit an annual report to Congress detailing how the Director has consulted and coordinated with
			 the National Mental Health Council described in section 104(d), the
			 National Mental Health Advisory Board described in section 105, State,
			 local, and tribal governments, nongovernmental entities, and individuals
			 with a mental illness, particularly individuals with a serious mental
			 illness and children and adolescents with a serious emotional disturbance;
			 and
					(9)ensure the Office meets each of its responsibilities under this title.
					(c)Budget review and recommendations
					(1)Review of budget requestsEach department or agency of the Federal Government providing mental health services and benefits
			 shall transmit each year to the Director a copy of the proposed budget
			 request of that department or agency with respect to mental health
			 services and benefits at a time not later than that department or agency’s
			 submitting of such budget request to the Office of Management and Budget
			 for preparation of the budget of the President submitted to Congress under
			 section 1105(a) of title 31, United States Code. The proposed budget
			 request shall be transmitted to the Director in such form as the Director,
			 in consultation with the Office of Management and Budget, determines
			 appropriate.
					(2)Recommendations with respect to budget requestsAfter the receipt of proposed budget requests pursuant to paragraph (1), the Director shall provide
			 budget recommendations with respect to Federal mental health services and
			 benefits to the Director of the Office of Management and Budget and to the
			 President at a time that allows such recommendations to be incorporated,
			 as appropriate, into the budget of the President submitted to Congress
			 under section 1105(a) of title 31, United States Code. The recommendations
			 shall address funding priorities developed in the National Strategy for
			 Mental Health and shall address future fiscal projections as determined by
			 the Director.
					(d)Powers of the DirectorIn carrying out this title, the Director may—
					(1)select, appoint, employ, and fix the compensation of such officers and employees of the Office as
			 may be necessary to carry out the functions of the Office under this
			 title;
					(2)request the head of a department or agency of the Federal Government to place department or agency
			 personnel who are engaged in activities with respect to mental health, on
			 temporary detail to another department or agency in order to implement the
			 National Strategy for Mental Health, and the head of such department or
			 agency shall comply with such request;
					(3)use for administrative purposes, on a reimbursable basis, the available services, equipment,
			 personnel, and facilities of Federal, State, local, and tribal departments
			 and agencies;
					(4)procure the services of experts and consultants in accordance with section 3109 of title 5, United
			 States Code, relating to appointments in the Federal Service, at rates of
			 compensation for individuals not to exceed the daily equivalent of the
			 rate of pay payable under level IV of the Executive Schedule under section
			 5311 of title 5, United States Code;
					(5)use the mails in the same manner as any other department or agency of the executive branch; and
					(6)monitor implementation of the National Strategy for Mental Health, including—
						(A)conducting program and performance audits and evaluations; and
						(B)requesting assistance from the Inspector General of the relevant department or agency in such
			 audits and evaluations.
						103.National strategy for mental health
				(a)In generalNot later than February 1 of each year, the Director shall submit to the President and Congress and
			 make available to the public a National Strategy for Mental Health (in
			 this title referred to as the National Strategy for Mental Health or the Strategy) setting forth a comprehensive plan to maximize the access of individuals with mental illness to
			 community-based services, to strengthen the impact of such services, and
			 to meet the comprehensive needs of individuals with mental illness.
				(b)ProcessIn preparing the Strategy, the Director shall actively consult and work in coordination with the
			 following:
					(1)The heads of all Federal departments and agencies that provide mental health services.
					(2)The National Mental Health Council.
					(3)The National Mental Health Advisory Board.
					(4)Existing Federal interagency efforts related to mental health services, such as the Military and
			 Veterans Mental Health Interagency Task Force.
					(5)State, local, and tribal governments.
					(6)Nongovernmental entities.
					(7)Individuals with mental illness, particularly individuals with a serious mental illness and
			 children and adolescents with a serious emotional disturbance.
					(c)ContentsThe Director shall ensure the Strategy meets the following requirements:
					(1)Goals and performance measuresThe Strategy shall contain comprehensive, research-based goals and quantifiable performance
			 measures that shall serve as targets for the year with respect to which
			 the Strategy applies for—
						(A)improving the outcomes of and accessibility to evidence-based mental programs and services;
						(B)promoting community integration of individuals with mental illness;
						(C)increasing access to prevention and early intervention services related to mental health;
						(D)promoting mental health awareness and reducing stigma; and
						(E)advancing mental health research.
						(2)Accountability for past performance measuresThe Strategy shall contain a report on Federal effectiveness with respect to meeting those
			 performance measures set by the Strategy for the preceding year, including
			 an evaluation of whether or not such performance measures were met and the
			 reasons therefore, including—
						(A)the extent of coordination between Federal departments and agencies providing mental health
			 services;
						(B)the extent to which the objectives and budgets of Federal departments and agencies providing mental
			 health services were consistent with the recommendations of the Strategy
			 for the preceding year; and
						(C)the efficiency and adequacy of Federal programs and policies with respect to mental health
			 services.
						(3)Reporting on and identifying gaps in mental health servicesThe Strategy shall contain a report on—
						(A)the mental health diagnoses, disaggregated by age, race, gender, geographic distribution,
			 population density, socioeconomic status, and other target populations
			 determined necessary for inclusion by the Director;
						(B)the quality and quantity of mental health services, including community-based services, for
			 individuals with mental illness, disaggregated by age, race, gender,
			 geographic distribution, population density, socioeconomic status, and
			 other target populations determined necessary for inclusion by the
			 Director; and
						(C)the size and allocation of Federal resources devoted to supporting individuals with mental illness,
			 particularly serious mental illness, and children and adolescents with a
			 serious emotional disturbance, disaggregated by age, race, gender,
			 geographic distribution, population density, socioeconomic status, and
			 other target populations determined necessary for inclusion by the
			 Director.
						(4)Coordination effortsThe Strategy shall contain a report on Federal efforts to consult, coordinate with, facilitate
			 joint efforts among, and support State, local, and tribal governments,
			 nongovernmental entities, and individuals with mental illness,
			 particularly serious mental illness, and children and adolescents with a
			 serious emotional disturbance, including an evaluation of the
			 effectiveness of those efforts.
					(5)GuidanceThe Strategy shall contain research-based guidance for assessing and improving the quality of
			 mental health services that is responsive to gaps identified in
			 community-based and other mental health services, particularly for
			 individuals with a serious mental illness and children and adolescents
			 with a serious emotional disturbance.
					(6)Mental health advocates and perspectivesThe Strategy shall contain the views and perspectives of individuals with mental illness,
			 particularly individuals with serious mental illness and children and
			 adolescents with a serious emotional disturbance, with respect to mental
			 health services as prepared by the National Mental Health Advisory Board.
					(7)Strategic planThe Strategy shall contain a plan to achieve the goals and performance measures set for the year
			 with respect to which the Strategy applies, including the following:
						(A)Program and budget priorities necessary to achieve the performance measures.
						(B)Recommendations for improved Federal interagency coordination, such as shared grant application
			 processes, grantee reporting requirements, training and technical
			 assistance efforts, definitions, recipient eligibility requirements,
			 research, evaluation efforts, and data collection, and recommendations for
			 legislative changes necessary to achieve such interagency coordination and
			 to facilitate the delivery of a comprehensive array of mental health
			 services.
						(C)Recommendations for improved coordination between the Federal Government and State, local, and
			 tribal governments, nongovernmental entities, and individuals with mental
			 illness, particularly individuals with serious mental illness and children
			 and adolescents with a serious emotional disturbance.
						(D)A strategic research, innovation, and demonstration agenda to guide the use of Federal research
			 spending with respect to mental illness, particularly serious mental
			 illness.
						(E)Recommendations to promote community integration of individuals with mental illness, consistent
			 with the Americans with Disabilities Act of 1990, section 504 of the
			 Rehabilitation Act of 1973, and the Supreme Court’s decision in Olmstead
			 v. L.C.
						(F)Recommendations to enhance prevention and early intervention services for children and adolescents
			 with mental illness.
						(G)Recommendations concerning ways to ensure appropriate access to intensive community-based services
			 for Medicaid beneficiaries.
						(8)Additional reportsThe Strategy shall contain additional reports the Director determines necessary, such as reports on
			 the unmet needs of individuals with mental illness, international
			 comparisons of mental health services and outcomes, or the status of
			 implementation and enforcement of mental health parity.
					104.Coordination with Federal departments and agencies
				(a)Federal department and agency cooperationEach department or agency of the Federal Government providing mental health services shall—
					(1)cooperate with the efforts of the Director under this title;
					(2)provide such assistance, statistics, studies, reports, information, and advice as the Director may
			 request, to the extent permitted by law;
					(3)adjust department or agency staff job descriptions and performance measures to support
			 collaboration and implementation of the Strategy; and
					(4)assign department or agency liaisons to the Office to oversee and implement interagency
			 coordination.
					(b)Interagency alignmentThe Director, in collaboration with the heads of Federal departments and agencies providing mental
			 health services, shall strengthen the coordination of Federal mental
			 health services in order to maximize the access of individuals with mental
			 illness, particularly individuals with serious mental illness, to
			 community-based mental health services, strengthen the impact of mental
			 health services, and meet the comprehensive needs of individuals with
			 mental illness, particularly individuals with serious mental illness and
			 children and adolescents with a serious emotional disturbance, by, where
			 appropriate—
					(1)facilitating the development of shared grant application processes;
					(2)offering joint training and technical assistance efforts;
					(3)improving opportunities for individuals with mental illness to maintain services as they transition
			 from systems of care;
					(4)aligning—
						(A)grantee reporting requirements;
						(B)definitions;
						(C)eligibility requirements;
						(D)research;
						(E)evaluation efforts; and
						(F)data collection;
						(5)making recommendations with respect to the legislative changes necessary to achieve the interagency
			 alignment and coordination necessary to facilitate the delivery of a
			 comprehensive array of mental health services; and
					(6)taking other steps necessary to improve collaboration between Federal departments and agencies
			 providing mental health services.
					(c)Joint funding and coordination
					(1)In generalThe Director, in consultation with the heads of Federal departments and agencies, may oversee the
			 development and administration of initiatives involving multiple Federal
			 departments and agencies, including initiatives that involve the
			 integration of funding from different Federal departments and agencies to
			 the extent permitted by law.
					(2)Administration of fundsWith respect to an initiative that involves the integration of funding from different Federal
			 departments and agencies, the Federal department or agency principally
			 involved in such an initiative, as determined by the Director, may be
			 designated by the Director to act for all involved departments or agencies
			 in administering funds for the initiative to the extent permitted by law.
					(3)Nongovernmental entitiesInitiatives developed under this subsection may involve nongovernmental entities to the extent
			 permitted by law.
					(d)National mental health council
					(1)EstablishmentThere is established within the Office the National Mental Health Council (hereinafter referred to
			 in this title as the Council).
					(2)Members and termsThe members of the Council shall include—
						(A)the President;
						(B)the Director;
						(C)the Secretary of Health and Human Services;
						(D)the Director of the National Institute of Mental Health;
						(E)the Attorney General of the United States;
						(F)the Secretary of Veterans Affairs;
						(G)the Assistant Secretary–Indian Affairs of the Department of the Interior;
						(H)the Director of the Centers for Disease Control and Prevention;
						(I)the Director of the National Institutes of Health;
						(J)the directors of such national research institutes of the National Institutes of Health as the
			 Director determines appropriate;
						(K)representatives, appointed by the Director, of Federal agencies that are outside of the Department
			 of Health and Human Services and serve individuals with mental illness,
			 such as the Department of Education;
						(L)the Administrator of Substance Abuse and Mental Health Services Administration;
						(M)the Secretary of Defense; and
						(N)other Federal officials as directed by the President.
						(3)ChairpersonThe Chairperson of the Council shall be the President.
					(4)DesigneesMembers of the Council may select a designee to perform duties under this subsection, but it is the
			 sense of Congress that such members should refrain from doing so whenever
			 possible.
					(5)Meetings
						(A)In generalThe full membership of the Council shall meet at the call of the Chairperson, but at least once
			 each year. The Chairperson may call additional meetings composed of less
			 than the full membership of the Council as needed.
						(B)First meetingThe first meeting of the Council shall be not more than four months after the date of the enactment
			 of this title.
						(C)Inclusion of the national mental health advisory boardAt least two meetings of the Council each year shall be opened to the participation of members of
			 the National Mental Health Advisory Board.
						(6)ResponsibilitiesThe Council shall—
						(A)assist the Director to coordinate the mental health services provided by Federal departments and
			 agencies and to coordinate Federal interagency mental health services;
						(B)assist the Director in the development, coordination, implementation, evaluation, and promulgation
			 of the Strategy;
						(C)assist the Director in soliciting and documenting ongoing input and recommendations with respect to
			 mental health services and mental health outcomes from State, local, and
			 tribal governments, nongovernmental entities, and individuals with mental
			 illness, particularly individuals with serious mental illness and children
			 and adolescents with a serious emotional disturbance; and
						(D)ensure that members of the Council oversee the implementation of those sections of the Strategy for
			 which each such member’s department or agency is responsible, as
			 determined by the Director, and to report to the Director on such
			 implementation and the results thereof.
						105.National mental health advisory board
				(a)EstablishmentThere is established within the Office the National Mental Health Advisory Board (hereinafter
			 referred to in this title as the Board).
				(b)Members and terms
					(1)In generalExcept as provided in paragraph (3), each member shall serve a two-year term. No member shall serve
			 more than three terms. The Board shall be composed of non-Federal public
			 members to be appointed by the Director, of which—
						(A)at least eight such members, or 1/3 of total membership, whichever is greater, shall be individuals with a diagnosis of serious mental
			 illness;
						(B)at least six such members, or 1/4 of total membership, whichever is greater, shall be a parent or legal guardian of an individual
			 with a serious mental illness or a child or adolescent with a serious
			 emotional disturbance;
						(C)at least one such member shall be a representative of a leading research organization for
			 individuals with serious mental illness;
						(D)at least one such member shall be a representative of a leading advocacy organization for
			 individuals with serious mental illness;
						(E)at least one such member shall be a representative of a leading community service organization for
			 individuals with serious mental illness;
						(F)at least one member shall have served in a senior position in a State mental health system;
						(G)at least one member shall have served in a senior position in a local mental health system;
						(H)at least one member shall be a psychiatrist;
						(I)at least one member shall be a clinical psychologist;
						(J)at least one member shall be a law enforcement officer;
						(K)at least one such member shall be a representative of a leading veterans service organization; and
						(L)at least one such member shall be a child or adolescent psychiatrist.
						(2)Selection process for the initial membership of the boardThe Director shall design an application and selection process to fill the initial membership of
			 the Board. Political affiliation or views may not be taken into account in
			 such application and selection process and relatives of elected officials
			 shall not be eligible for membership.
					(3)Selection process for membership of the board following the initial membershipThe initial membership of the Board shall design an application and selection process to fill the
			 membership of the Board for those terms following the term of the initial
			 membership. Such application and selection process shall ensure that Board
			 members select the membership that will follow that Board membership’s
			 term and, notwithstanding the two-year term requirement in paragraph (1),
			 such application process shall ensure that not more than half of the terms
			 of Board members expire in a given year.
					(4)ChairpersonThe initial membership of the Board shall elect two members as co-chairs of the Board. Co-chairs
			 shall serve a term of one year and the Board shall elect new co-chairs as
			 vacancies arise.
					(c)MeetingsThe Board shall meet in person not fewer than four times each year. The Director shall request
			 senior Federal Government officials to attend each of the four meetings,
			 including requesting that the Council attend one of the four meetings. The
			 co-chairs of the Board may call additional meetings online and by
			 telephone as determined necessary by the co-chairs.
				(d)DutiesThe Board shall—
					(1)advise the President, the heads of Federal departments and agencies providing mental health
			 services, and other senior Federal Government officials on proposed and
			 pending legislation, budget expenditures, and other policy matters with
			 respect to mental illness, particularly serious mental illness and
			 children and adolescents with a serious emotional disturbance;
					(2)work in partnership with local organizations to solicit the views and perspectives of individuals
			 with mental illness, particularly individuals with serious mental illness,
			 and parents or legal guardians of individuals with mental illness, with
			 respect to mental health services;
					(3)prepare a section of the Strategy outlining the views and perspectives of individuals with mental
			 illness, particularly individuals with serious mental illness and children
			 and adolescents with a serious emotional disturbance, with respect to
			 mental health services; and
					(4)provide the Director evaluations of the staff support and training and technical assistance the
			 Board has received.
					(e)ProceduresThe membership of the Board shall, in consultation with the Director, determine the procedures of
			 the Board.
				IIStrengthening and Investing in SAMHSA Programs
			201.Community mental health services block grant reauthorizationSection 1920(a) of the Public Health Service Act (42 U.S.C. 300x–9(a)) is amended by striking $450,000,000 for fiscal year 2001, and such sums as may be necessary for each of the fiscal years
			 2002 and 2003 and inserting $483,744,000 for fiscal year 2015 and such sums as may be necessary for each of fiscal years 2016
			 through 2019.
			202.Reporting requirements for block grants regarding mental health and substance use disordersSection 1942 of the Public Health Service Act (42 U.S.C. 300x–52) is amended to read as follows:
				
					1942.Requirement of reports and audits by States
						(a)Annual reportA funding agreement for a grant under section 1911 is that—
							(1)the State involved will prepare and submit to the Secretary an annual report on the activities
			 funded through the grant; and
							(2)each such report shall be prepared by, or in consultation with, the State agency responsible for
			 community mental health programs and activities.
							(b)Standardized form; contentsIn order to properly evaluate and to compare the performance of different States assisted under
			 section 1911, reports under this section shall be in such standardized
			 form and contain such information as the Secretary determines (after
			 consultation with the States) to be necessary—
							(1)to secure an accurate description of the activities funded through the grant under section 1911;
							(2)to determine the extent to which funds were expended consistent with the State’s application
			 transmitted under section 1917(a); and
							(3)to describe the extent to which the State has met the goals and objectives it set forth in its
			 State plan under section 1912(b).
							(c)Minimum contentsEach report under this section shall, at a minimum, include the following information:
							(1)
								(A)The number of individuals served by the State under subpart I (by class of individuals).
								(B)The proportion of each class of such individuals which has health coverage.
								(C)The types of services (as defined by the Secretary) provided under subpart I to individuals within
			 each such class.
								(D)The amounts spent under subpart I on each type of service (by class of individuals served).
								(2)Information on the status of mental health in the State, including information (by county and by
			 racial and ethnic group) on each of the following:
								(A)The proportion of adolescents with serious emotional disturbances.
								(B)The proportion of adults with serious mental illness (including major depression).
								(C)The proportion of individuals with co-occurring mental health and substance use disorders.
								(D)The proportion of children and adolescents with mental health disorders who seek and receive
			 treatment.
								(E)The proportion of adults with mental health disorders who seek and receive treatment.
								(F)The proportion of individuals with co-occurring mental health and substance use disorders who seek
			 and receive treatment.
								(G)The proportion of homeless adults with mental health disorders who receive treatment.
								(H)The number of primary care facilities that provide mental health screening and treatment services
			 onsite or by paid referral.
								(I)The number of primary care physician office visits that include mental health screening services.
								(J)The number of juvenile residential facilities that screen admissions for mental health disorders.
								(K)The number of deaths attributable to suicide.
								(3)Information on the number and type of health care practitioners licensed in the State and providing
			 mental health-related services.
							(d)Availability of reportsThe Secretary shall, upon request, provide a copy of any report under this section to any
			 interested public agency.
						.
			203.Garrett Lee Smith Memorial Act reauthorization
				(a)Suicide prevention technical assistance centerSection 520C of the Public Health Service Act (42 U.S.C. 290bb–34) is amended—
					(1)in the section heading, by striking the section heading and inserting Suicide prevention technical assistance center.;
					(2)in subsection (a), by striking and in consultation with and all that follows through the period at the end of paragraph (2) and inserting shall establish a research, training, and technical assistance resource center to provide
			 appropriate information, training, and technical assistance to States,
			 political subdivisions of States, federally recognized Indian tribes,
			 tribal organizations, institutions of higher education, public
			 organizations, or private nonprofit organizations regarding the prevention
			 of suicide among all ages, particularly among groups that are at high risk
			 for suicide.;
					(3)by striking subsections (b) and (c);
					(4)by redesignating subsection (d) as subsection (b);
					(5)in subsection (b), as so redesignated—
						(A)by striking the subsection heading and inserting Responsibilities of the center.;
						(B)in the matter preceding paragraph (1), by striking The additional research and all that follows through nonprofit organizations for and inserting The center established under subsection (a) shall conduct activities for the purpose of;
						(C)by striking youth suicide each place such term appears and inserting suicide;
						(D)in paragraph (1)—
							(i)by striking the development or continuation of and inserting developing and continuing; and
							(ii)by inserting for all ages, particularly among groups that are at high risk for suicide before the semicolon at the end;
							(E)in paragraph (2), by inserting for all ages, particularly among groups that are at high risk for suicide before the semicolon at the end;
						(F)in paragraph (3), by inserting and tribal after statewide;
						(G)in paragraph (5), by inserting and prevention after intervention;
						(H)in paragraph (8), by striking in youth;
						(I)in paragraph (9), by striking and behavioral health and inserting health and substance use disorder; and
						(J)in paragraph (10), by inserting conducting before other; and
						(6)by striking subsection (e) and inserting the following:
						
							(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $4,948,000
			 for each of fiscal years 2015 through 2019.
							.
					(b)Youth suicide early intervention and prevention strategiesSection 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended—
					(1)in paragraph (1) of subsection (a) and in subsection (c), by striking substance abuse each place such term appears and inserting substance use disorder;
					(2)in subsection (b)(2)—
						(A)by striking each State is awarded only 1 grant or cooperative agreement under this section and inserting a State does not receive more than 1 grant or cooperative agreement under this section at any 1
			 time; and
						(B)by striking been awarded and inserting received; and
						(3)by striking subsection (m) and inserting the following:
						
							(m)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $29,682,000
			 for each of fiscal years 2015 through 2019.
							.
					(c)Mental health and substance use disorder servicesSection 520E–2 of the Public Health Service Act (42 U.S.C. 290bb–36b) is amended—
					(1)in the section heading, by striking and behavioral health and inserting health and substance use disorder services;
					(2)in subsection (a)—
						(A)by striking Services, and inserting Services and;
						(B)by striking and behavioral health problems and inserting health or substance use disorders; and
						(C)by striking substance abuse and inserting substance use disorders;
						(3)in subsection (b)—
						(A)in the matter preceding paragraph (1), by striking for— and inserting for one or more of the following:; and
						(B)by striking paragraphs (1) through (6) and inserting the following:
							
								(1)Educating students, families, faculty, and staff to increase awareness of mental health and
			 substance use disorders.
								(2)The operation of hotlines.
								(3)Preparing informational material.
								(4)Providing outreach services to notify students about available mental health and substance use
			 disorder services.
								(5)Administering voluntary mental health and substance use disorder screenings and assessments.
								(6)Supporting the training of students, faculty, and staff to respond effectively to students with
			 mental health and substance use disorders.
								(7)Creating a network infrastructure to link colleges and universities with health care providers who
			 treat mental health and substance use disorders.
								;
						(4)in subsection (c)(5), by striking substance abuse and inserting substance use disorder;
					(5)in subsection (d)—
						(A)in the matter preceding paragraph (1), by striking An institution of higher education desiring a grant under this section and inserting To be eligible to receive a grant under this section, an institution of higher education;
						(B)in paragraph (1)—
							(i)by striking and behavioral health and inserting health and substance use disorder; and
							(ii)by inserting , including veterans whenever possible and appropriate, after students; and
							(C)in paragraph (2), by inserting , which may include, as appropriate and in accordance with subsection (b)(7), a plan to seek input
			 from relevant stakeholders in the community, including appropriate public
			 and private entities, in order to carry out the program under the grant before the period at the end;
						(6)in subsection (e)(1), by striking and behavioral health problems and inserting health and substance use disorders;
					(7)in subsection (f)(2)—
						(A)by striking and behavioral health and inserting health and substance use disorder; and
						(B)by striking suicide and substance abuse and inserting suicide and substance use disorders; and
						(8)in subsection (h), by striking $5,000,000 for fiscal year 2005 and all that follows through the period at the end and inserting $4,858,000 for each of fiscal years 2015 through 2019..
					204.Priority mental health needs of regional and national significance reauthorization
				Section 520A(f)(1) of the Public Health Service Act (42 U.S.C. 290bb–32(f)(1)) is amended by
			 striking $300,000,000 for fiscal year 2001, and such sums as may be necessary for each of the fiscal years
			 2002 and 2003 and inserting $216,632,000 for fiscal year 2015 and such sums as may be necessary for each of fiscal years 2016
			 through 2019.
			205.Grants for jail diversion programs reauthorizationSection 520G(i) of the Public Health Service Act (42 U.S.C. 290bb–38(i)) is amended by striking $10,000,000 for fiscal year 2001, and such sums as may be necessary for fiscal years 2002 through
			 2003 and inserting $4,280,000 for fiscal year 2015 and such sums as may be necessary for each of fiscal years 2016
			 through 2019.
			206.Projects for assistance in transition from homelessnessSection 535(a) of the Public Health Service Act (42 U.S.C. 29cc–35(a)) is amended by striking $75,000,000 for each of the fiscal years 2001 through 2003 and inserting $64,800,000 for fiscal year 2015 and such sums as may be necessary for each of fiscal years 2016
			 through 2019.
			207.Comprehensive community mental health services for children with serious emotional disturbancesSection 565 of the Public Health Service Act (42 U.S.C. 290ff–4) is amended—
				(1)in subsection (b)(1), by striking receiving a grant under section 561(a) and inserting (irrespective of whether the public entity is in receipt of a grant under section 561(a));
				(2)in subsection (b)(1)(B), by striking planning, development, and operation of systems of care pursuant to section 562 and inserting planning, development, and operation of systems of care described in section 562; and
				(3)in subsection (f)(1), by striking $100,000,000 for fiscal year 2001, and such sums as may be necessary for each of the fiscal years
			 2002 and 2003 and inserting $117,315,000 for fiscal year 2015 and such sums as may be necessary for each of fiscal years 2016
			 through 2019.
				208.Children's recovery from traumaSection 582 of the Public Health Service Act (42 U.S.C. 290hh–1) is amended—
				(1)in subsection (a), by striking developing programs and all that follows and inserting “developing and maintaining programs that provide for—
					
						(1)the continued operation of the National Child Traumatic Stress Initiative (referred to in this
			 section as the NCTSI), which includes a coordinating center, that focuses on the mental, behavioral, and biological
			 aspects of psychological trauma response; and
						(2)the development of knowledge with regard to evidence-based practices for identifying and treating
			 mental, behavioral, and biological disorders of children and youth
			 resulting from witnessing or experiencing a traumatic event.
						;
				(2)in subsection (b)—
					(A)by striking subsection (a) related and inserting subsection (a)(2) (related;
					(B)by striking treating disorders associated with psychological trauma and inserting treating mental, behavioral, and biological disorders associated with psychological trauma); and
					(C)by striking mental health agencies and programs that have established clinical and basic research and inserting universities, hospitals, mental health agencies, and other programs that have established clinical
			 expertise and research;
					(3)by redesignating subsections (c) through (g) as subsections (g) through (k), respectively;
				(4)by inserting after subsection (b), the following:
					
						(c)Child outcome dataThe NCTSI coordinating center shall collect, analyze, and report NCTSI-wide child treatment process
			 and outcome data regarding the early identification and delivery of
			 evidence-based treatment and services for children and families served by
			 the NCTSI grantees.
						(d)TrainingThe NCTSI coordinating center shall facilitate the coordination of training initiatives in
			 evidence-based and trauma-informed treatments, interventions, and
			 practices offered to NCTSI grantees, providers, and partners.
						(e)DisseminationThe NCTSI coordinating center shall, as appropriate, collaborate with the Secretary in the
			 dissemination of evidence-based and trauma-informed interventions,
			 treatments, products and other resources to appropriate stakeholders.
						(f)ReviewThe Secretary shall, consistent with the peer review process, ensure that NCTSI applications are
			 reviewed by appropriate experts in the field as part of a consensus review
			 process. The Secretary shall include review criteria related to expertise
			 and experience in child trauma and evidence-based practices.
						;
				(5)in subsection (g) (as so redesignated), by striking with respect to centers of excellence are distributed equitably among the regions of the country and inserting are distributed equitably among the regions of the United States;
				(6)in subsection (i) (as so redesignated), by striking recipient may not exceed 5 years and inserting recipient shall not be less than 4 years, but shall not exceed 5 years; and
				(7)in subsection (j) (as so redesignated), by striking $50,000,000 and all that follows through 2006 and inserting $45,714,000 for each of fiscal years 2015 through 2019.
				209.Protection and advocacy for individuals with mental illness reauthorizationSection 117 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C.
			 10827) is amended by striking $19,500,000 for fiscal year 1992, and such sums as may be necessary for each of the fiscal years
			 1993 through 2003 and inserting $36,238,000 for fiscal year 2015 and such sums as may be necessary for each of fiscal years 2016
			 through 2019.
			210.Mental health awareness training grantsSection 520J of the Public Health Service Act (42 U.S.C. 290bb–41) is amended—
				(1)in the section heading, by inserting Mental health awareness before Training; and
				(2)in subsection (b)—
					(A)in the subsection heading, by striking illness and inserting health;
					(B)in paragraph (1), by inserting , and other categories of individuals listed in paragraph (2), after emergency services personnel; and
					(C)by striking paragraph (2) and inserting the following:
						
							(2)Categories of individuals to be trainedThe categories of individuals listed in this paragraph are the following:
								(A)Emergency services personnel and other first responders.
								(B)Police officers and other law enforcement personnel.
								(C)Teachers and school administrators.
								(D)Human resources professionals.
								(E)Faith community leaders.
								(F)Nurses and other primary care personnel.
								(G)Students enrolled in an elementary school, a secondary school, or an institution of higher
			 education.
								(H)The parents of students described in subparagraph (G).
								(I)Veterans.
								(J)Other individuals, audiences, or training populations as determined appropriate by the Secretary.;
					(D)in paragraph (5)—
						(i)in the matter preceding subparagraph (A), by striking to and inserting for evidence-based programs for the purpose of; and
						(ii)by striking subparagraphs (A) through (C) and inserting the following:
							
								(A)recognizing the signs and symptoms of mental illness; and
								(B)
									(i)providing education to personnel regarding resources available in the community for individuals
			 with a mental illness and other relevant resources; or
									(ii)the safe de-escalation of crisis situations involving individuals with a mental illness.
									; and
						(E)in paragraph (7), by striking , $25,000,000 and all that follows through the period at the end and inserting $20,000,000 for each of fiscal years 2014 through 2018.
					211.National media campaign to reduce the stigma associated with mental illnessSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is
			 amended by adding at the end the following new section:
				
					520L.National media campaign to reduce the stigma associated with mental illness
						(a)Scope of the campaignThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services
			 Administration, shall provide for the production, broadcasting, and
			 evaluation of a national media public service campaign to reduce the
			 stigma associated with mental illness. Such campaign shall seek to reach
			 as wide and diverse an audience as possible and shall particularly target
			 the population between the ages of 16 and 24 years of age.
						(b)ReportThe Secretary shall provide a report to the Congress annually detailing—
							(1)the production, broadcasting, and evaluation of the campaign under subsection (a); and
							(2)the effectiveness of the campaign in reducing the stigma associated with mental illness, as
			 measured using such methods as public attitude surveys and mental health
			 services utilization statistics.
							(c)Consultation requirementIn carrying out this section, the Secretary shall ensure that mental health professionals and
			 patient advocates are consulted in carrying out the media campaign under
			 this section. The progress of this consultative process is to be covered
			 in the report under subsection (b).
						(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $10,000,000 for each of the
			 fiscal years 2015 through 2019..
			212.SAMHSA and HRSA integration of behavioral health services into primary care settingsTitle V of the Public Health Service Act is amended by inserting after section 520K (42 U.S.C.
			 290bb–42) the following:
				
					520K–1.Awards for co-locating behavioral health services in primary care settings
						(a)Program authorizedThe Secretary, acting through the Administrators of the Substance Abuse and Mental Health Services
			 Administration and the Health Resources and Services Administration, shall
			 award grants, contracts, and cooperative agreements to eligible entities
			 for the provision of coordinated and integrated behavioral health services
			 and primary health care.
						(b)Eligible entitiesTo be eligible to seek a grant, contract, or cooperative agreement this section, an entity shall be
			 a public or nonprofit entity.
						(c)Use of fundsAn eligible entity receiving an award under this section shall use the award for the provision of
			 coordinated and integrated behavioral health services and primary health
			 care through—
							(1)the co-location of behavioral health services in primary care settings;
							(2)the use of care management services to facilitate coordination between behavioral health and
			 primary care providers;
							(3)the use of information technology (such as telemedicine)—
								(A)to facilitate coordination between behavioral health and primary care providers; or
								(B)to expand the availability of behavioral health services; or
								(4)the provision of training and technical assistance to improve the delivery, effectiveness, and
			 integration of behavioral health services into primary care settings.
							(d)Authorization of appropriationsTo carry out this section—
							(1)there are authorized to be appropriated such sums as may be necessary for fiscal years 2015 through
			 2019; and
							(2)such sums as necessary are authorized to be transferred from the Substance Abuse and Mental Health
			 Services Administration to the Health Resources and Services
			 Administration.
							.
			213.Geriatric mental health disorders
				Section 520A(e) of the Public Health Service Act (42 U.S.C. 290bb–32(e)) is amended by adding at
			 the end the following:
				
					(3)Geriatric mental health disordersThe Secretary shall, as appropriate, provide technical assistance to grantees regarding
			 evidence-based practices for the prevention and treatment of geriatric
			 mental health disorders, as well as disseminate information about such
			 evidence-based practices to States and nongrantees throughout the United
			 States..
			214.Assessing barriers to behavioral health integration
				(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit a report to the Committee on Health, Education,
			 Labor, and Pensions of the Senate and the Committee on Energy and Commerce
			 of the House of Representatives concerning Federal requirements that
			 impact access to treatment of mental health and substance use disorders
			 related to integration with primary care, administrative and regulatory
			 issues, quality measurement and accountability, and data sharing.
				(b)ContentsThe report submitted under subsection (a) shall include the following:
					(1)An evaluation of the administrative or regulatory burden on behavioral health care providers.
					(2)The identification of outcome and quality measures relevant to integrated health care, evaluation
			 of the data collection burden on behavioral health care providers, and any
			 alternative methods for evaluation.
					(3)An analysis of the degree to which electronic data standards, including interoperability and
			 meaningful use includes behavioral health measures, and an analysis of
			 strategies to address barriers to health information exchange posed by
			 part 2 of title 42, Code of Federal Regulations.
					(4)An analysis of the degree to which Federal rules and regulations for behavioral and physical health
			 care are aligned, including recommendations to address any identified
			 barriers.
					215.Acute care bed registry grant for States
				(a)In generalThe Secretary of Health and Human Services, acting through Administrator of the Substance Abuse and
			 Mental Health Services Administration, shall award grants to State mental
			 health agencies to develop and administer a Web-based acute psychiatric
			 bed registry to collect, aggregate, and display information about
			 available acute beds in public and private inpatient psychiatric
			 facilities and public and private residential crisis stabilization units
			 to facilitate the identification and designation of facilities for the
			 temporary treatment of individuals in psychiatric crisis.
				(b)Registry requirementsAn acute psychiatric bed registry funded under this section shall—
					(1)include descriptive information for every public and private inpatient psychiatric facility and
			 every public and private residential crisis stabilization unit in the
			 State involved, including contact information for the facility or unit;
					(2)provide real-time information about the number of beds available at each facility or unit and, for
			 each available bed, the type of patient that may be admitted, the level of
			 security provided, and any other information that may be necessary to
			 allow for the proper identification of appropriate facilities for
			 treatment of individuals in psychiatric crisis; and
					(3)allow employees and designees of community mental health service providers, employees of inpatient
			 psychiatric facilities or public and private residential crisis
			 stabilization units, and health care providers working in an emergency
			 room of a hospital or clinic or other facility rendering emergency medical
			 care to perform searches of the registry to identify available beds that
			 are appropriate for the treatment of individuals in psychiatric crisis.
					(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2019.
				216.Awards for co-locating primary and specialty care in community-based mental health settingsSection 520K(f) of the Public Health Service Act (42 U.S.C. 290bb–42(f)) is amended by striking $50,000,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011
			 through 2014 and inserting $50,000,000 for fiscal year 2015 and such sums as may be necessary for each of fiscal years 2016
			 through 2019.
			217.Grants for the benefit of homeless individualsSection 506(e) of the Public Health Service Act (42 U.S.C. 290aa–5(e)) is amended by striking $50,000,000 for fiscal year 2001, and such sums as may be necessary for each of the fiscal years
			 2002 and 2003 and inserting $____for fiscal year 2015 and such sums as may be necessary for each of fiscal years 2016 through
			 2019.
			IIIImproving Medicaid and Medicare Mental Health Services
			301.Access to mental health prescription drugs under Medicare
				Section 1860D–4(b)(3)(G)(ii)(I) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)(G)(ii)(I)) is
			 amended by adding at the end the following: Notwithstanding the previous sentence, categories and classes of drugs specified in subclauses (II)
			 and (IV) of clause (iv) shall be identified under this subclause..
			302.Medicaid coverage of mental health services and primary care services furnished on the same day
				(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall issue guidance to clarify that payment under a State
			 plan is not prohibited for a mental health service or primary care service
			 furnished to an individual at a community mental health center that meets
			 the criteria specified in section 1913(c) of the Public Health Service Act
			 (42 U.S.C. 300x–2(c)) or a federally qualified health center (as defined
			 in section 1861(aa)(3) of the Social Security Act (42 U.S.C.
			 1395x(aa)(3)))
			 for which payment would otherwise be payable under the plan, with respect
			 to such individual, if such service were not a same-day qualifying
			 service.
				(b)Same-Day qualifying service definedIn this section, the term same-day qualifying service means—
					(1)a primary care service furnished to an individual by a provider at a facility on the same day a
			 mental health service is furnished to such individual by such provider (or
			 another provider) at the facility; and
					(2)a mental health service furnished to an individual by a provider at a facility on the same day a
			 primary care service is furnished to such individual by such provider (or
			 another provider) at the facility.
					303.Elimination of 190-day lifetime limit on inpatient psychiatric hospital services
				(a)In generalSection 1812 of the Social Security Act (42 U.S.C. 1395d) is amended—
					(1)in subsection (b)—
						(A)in paragraph (1), by adding or at the end;
						(B)in paragraph (2), by striking ; or at the end and inserting a period; and
						(C)by striking paragraph (3); and
						(2)in subsection (c), by striking or in determining the 190-day limit under subsection (b)(3).
					(b)Effective dateThe amendments made by subsection (a) shall apply to items and services furnished on or after
			 January 1, 2016.
				304.Expanding the Medicaid home and community-based services waiver to include youth in need of
			 services provided in a psychiatric residential treatment facility
				(a)In generalSection 1915(c) of the Social Security Act (42 U.S.C. 1396n(c)) is amended—
					(1)in paragraph (1)—
						(A)by striking a hospital or a nursing facility or intermediate care facility for the mentally retarded and inserting a hospital, a nursing facility, an intermediate care facility for the intellectually disabled, or a
			 psychiatric residential treatment facility,; and
						(B)by striking a hospital, nursing facility, or intermediate care facility for the mentally retarded and inserting a hospital, nursing facility, intermediate care facility for the intellectually disabled, or
			 psychiatric residential treatment facility;
						(2)in paragraph (2)(B), by striking or services in an intermediate care facility for the mentally retarded each place it appears and inserting services in an intermediate care facility for the intellectually disabled, or services in a
			 psychiatric residential treatment facility;
					(3)in paragraph (2)(C)—
						(A)by striking or intermediate care facility for the mentally retarded and inserting intermediate care facility for the intellectually disabled, or psychiatric residential treatment
			 facility; and
						(B)by striking or services in an intermediate care facility for the mentally retarded and inserting services in an intermediate care facility for the intellectually disabled, or services in a
			 psychiatric residential treatment facility;
						(4)in paragraph (7)(A), by striking or intermediate care facilities for the mentally retarded, and inserting intermediate care facilities for the intellectually disabled, or psychiatric residential treatment
			 facilities,; and
					(5)by adding at the end the following new paragraph:
						
							(11)For purposes of this subsection, the term psychiatric residential treatment facility means a facility other than a hospital that is certified as meeting the requirements specified in
			 regulations promulgated for such facilities under section 1905(h)(1) and
			 that provides psychiatric services in an inpatient setting to individuals
			 under age 21 for which medical assistance is available under a State plan
			 under this title..
					(b)Waiver limitationSection 1915(c) of such Act, as amended by subsection (a), is further amended—
					(1)in paragraph (2)—
						(A)in subparagraph (D), by striking ; and and inserting a semicolon;
						(B)in subparagraph (E), by striking the period at the end and inserting a semicolon; and
						(C)by adding at the end the following new subparagraphs:
							
								(F)under the waiver, the total number of Medicaid inpatient bed days at psychiatric residential
			 treatment facilities during each fiscal year within the waiver period will
			 not exceed the total number of Medicaid inpatient bed days at such
			 facilities for the previous fiscal year as increased by the estimated
			 percentage increase (if any) in the population of individuals under age 21
			 residing in the State over the preceding 12-month period; and
								(G)the State will provide to the Secretary annually, subject to such requirements as the Secretary
			 determines appropriate, relevant information and evidence as to the manner
			 in which the State will satisfy the requirements described in subparagraph
			 (F).; and
						(2)by adding at the end the following new paragraph:
						
							(12)For purposes of paragraph (2)(F), an individual who is under age 21 and is an inpatient in a bed in
			 a psychiatric residential treatment facility for a single day shall be
			 counted as one inpatient bed day..
					305.Application of Rosa's Law for individuals with intellectual disabilities
				(a)References in the Social Security Act
					(1)In generalWith the exception of section 1930(b) of the Social Security Act (42 U.S.C. 1396u(b)), as amended
			 by section 305, such Act is further amended—
						(A)by striking, wherever it appears, State mental retardation or developmental disability authority and inserting State intellectual disability or developmental disability authority;
						(B)by striking, wherever it appears, mental retardation and inserting intellectual disabilities; and
						(C)by striking, wherever it appears, mentally retarded and inserting intellectually disabled.
						(2)Conforming amendment
						(A)In generalSection 1902(e)(14)(F) of such Act is amended by striking mentally retarded and inserting intellectually disabled.
						(B)Effective dateThe amendment made under subparagraph (A) shall take effect on January 2, 2015.
						(b)References
					(1)In generalFor purposes of each provision amended by this section, issuing or amending regulations to carry
			 out a provision amended by this section, or issuing any publication or
			 other official communication in regards to any provision of the Social
			 Security Act—
						(A)a reference to an intellectual disability shall mean a condition previously referred to as mental
			 retardation, or a variation of such term, and shall have the same meaning
			 with respect to programs, or qualifications for such programs, for
			 individuals with such a condition;
						(B)a reference to an individual who is intellectually disabled shall mean an individual who was
			 previously referred to as an individual who is mentally retarded, an
			 individual with mental retardation, or variations of such terms;
						(C)a reference to an intermediate care facility for the intellectually disabled shall mean a facility
			 that was previously referred to as an intermediate care facility for the
			 mentally retarded; and
						(D)a reference to a State intellectual disability or developmental disability authority shall mean an
			 entity that was previously referred to as a State mental retardation or
			 developmental disability authority.
						(2)RegulationsFor purposes of amending regulations to carry out this section, a Federal agency shall ensure that
			 the regulations clearly state—
						(A)that an intellectual disability was formerly termed mental retardation;
						(B)that individuals with intellectual disabilities were formerly termed individuals who are mentally
			 retarded;
						(C)that an intermediate care facility for the intellectually disabled was formerly termed an
			 intermediate care facility for the mentally retarded; and
						(D)that a State intellectual disability or developmental disability authority was formerly termed a
			 State mental retardation or developmental disability authority.
						(c)Rule of constructionThis section shall be construed to make amendments to provisions of Federal law to substitute the
			 term intellectual disability for mental retardation or any variation of such term without any intent to—
					(1)change the coverage, eligibility, rights, responsibilities, or definitions referred to in the
			 amended provisions; or
					(2)compel States to change terminology in State laws for individuals covered by a provision amended by
			 this section.
					306.Complete application of mental health and substance use parity rules under Medicaid and CHIPNot later than January 1, 2015, the Secretary of Health and Human Services shall issue a final rule
			 to carry out the following provisions of law:
				(1)Section 1932(b)(8) of the Social Security Act (42 U.S.C. 1396u–2(b)(8)) (requiring Medicaid managed
			 care organizations to comply with the mental health and substance use
			 requirements under certain provisions of part A of title XXVII of the
			 Public Health Service Act (42 U.S.C. 300gg et seq.)).
				(2)Section 1937(b)(6) of such Act (42 U.S.C. 1396u–7(b)(6)) (requiring benchmark benefit packages or
			 benchmark equivalent coverage to comply with the mental health and
			 substance use parity requirements under section 2705(a) of the Public
			 Health Service Act (42 U.S.C. 300gg–4)).
				(3)Section 2103(c)(6) of such Act (42 U.S.C. 1937cc(c)(6)) (requiring State child health plans to
			 comply with mental health and substance use parity requirements under
			 section 2705(a) of the Public Health Service Act (42 U.S.C. 300gg–4)).
				307.Coverage of marriage and family therapist services and mental health counselor services under part B of the Medicare program
				(a)Coverage of Services
					(1)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
						(A)in subparagraph (EE), by striking and after the semicolon at the end;
						(B)in subparagraph (FF), by inserting and after the semicolon at the end; and
						(C)by adding at the end the following new subparagraph:
							
								(GG)marriage and family therapist services (as defined in subsection (iii)(1)) and mental health
			 counselor services (as defined in subsection (iii)(3));.
						(2)DefinitionsSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:
						
							(iii)Marriage and Family Therapist Services; Marriage and Family Therapist; Mental Health Counselor
			 Services; Mental Health Counselor(1)The term marriage and family therapist services means services performed by a marriage and family therapist (as defined in paragraph (2)) for the
			 diagnosis and treatment of mental illnesses, which the marriage and family
			 therapist is legally authorized to perform under State law (or the State
			 regulatory mechanism provided by State law) of the State in which such
			 services are performed, as would otherwise be covered if furnished by a
			 physician or as an incident to a physician’s professional service, but
			 only if no facility or other provider charges or is paid any amounts with
			 respect to the furnishing of such services.
								(2)The term marriage and family therapist means an individual who—
									(A)possesses a master’s or doctoral degree which qualifies for licensure or certification as a
			 marriage and family therapist pursuant to State law;
									(B)after obtaining such degree has performed at least 2 years of clinical supervised experience in
			 marriage and family therapy; and
									(C)is licensed or certified as a marriage and family therapist in the State in which marriage and
			 family therapist services are performed.
									(3)The term mental health counselor services means services performed by a mental health counselor (as defined in paragraph (4)) for the
			 diagnosis and treatment of mental illnesses which the mental health
			 counselor is legally authorized to perform under State law (or the State
			 regulatory mechanism provided by the State law) of the State in which such
			 services are performed, as would otherwise be covered if furnished by a
			 physician or as incident to a physician’s professional service, but only
			 if no facility or other provider charges or is paid any amounts with
			 respect to the furnishing of such services.
								(4)The term mental health counselor means an individual who—
									(A)possesses a master’s or doctoral degree in mental health counseling or a related field;
									(B)after obtaining such a degree has performed at least 2 years of supervised mental health counselor
			 practice; and
									(C)in the case of an individual performing services in a State that provides for licensure or
			 certification of mental health counselors or professional counselors, is
			 licensed or certified as a mental health counselor or professional
			 counselor in such State..
					(3)Provision for payment under part BSection 1832(a)(2)(B) of the Social Security Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the following new clause:
						
							(v)marriage and family therapist services (as defined in section 1861(iii)(1)) and mental health
			 counselor services (as defined in section 1861(iii)(3));.
					(4)Amount of payment
						(A)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—
							(i)by striking and (Z) and inserting (Z); and
							(ii)by inserting before the semicolon at the end the following: , and (AA) with respect to marriage and family therapist services and mental health counselor
			 services under section 1861(s)(2)(GG), the amounts paid shall be 80
			 percent of the lesser of the actual charge for the services or 75 percent
			 of the amount determined for payment of a psychologist under subparagraph
			 (L).
							(B)Development of criteria with respect to consultation with a health care professionalThe Secretary of Health and Human Services shall, taking into consideration concerns for patient
			 confidentiality, develop criteria with respect to payment for marriage and
			 family therapist services for which payment may be made directly to the
			 marriage and family therapist under part B of title XVIII of the Social
			 Security Act (42 U.S.C. 1395j et seq.) under which such a therapist must
			 agree to consult with a patient’s attending or primary care physician or
			 nurse practitioner in accordance with such criteria.
						(5)Exclusion of marriage and family therapist services and mental health counselor services from
			 skilled nursing facility prospective payment systemSection 1888(e)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting marriage and family therapist services (as defined in section 1861(iii)(1)), mental health
			 counselor services (as defined in section 1861(iii)(3)), after qualified psychologist services,.
					(6)Inclusion of marriage and family therapists and mental health counselors as practitioners for
			 assignment of claimsSection 1842(b)(18)(C) of the Social Security Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clauses:
						
							(vii)A marriage and family therapist (as defined in section 1861(iii)(2)).
							(viii)A mental health counselor (as defined in section 1861(iii)(4))..
					(b)Coverage of Certain Mental Health Services Provided in Certain Settings
					(1)Rural health clinics and federally qualified health centersSection 1861(aa)(1)(B) of the Social Security Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by a clinical social worker (as defined in subsection (hh)(1)) and inserting , by a clinical social worker (as defined in subsection (hh)(1)), by a marriage and family
			 therapist (as defined in subsection (iii)(2)), or by a mental health
			 counselor (as defined in subsection (iii)(4)).
					(2)Hospice programsSection 1861(dd)(2)(B)(i)(III) of the Social Security Act (42 U.S.C. 1395x(dd)(2)(B)(i)(III)) is amended by inserting (and may, in addition, include a marriage and family therapist and mental health counselor) after social worker.
					(c)Authorization of marriage and family therapists and mental health counselors To develop discharge
			 plans for post-Hospital servicesSection 1861(ee)(2)(G) of the Social Security Act (42 U.S.C. 1395x(ee)(2)(G)) is amended by inserting , including a marriage and family therapist and a mental health counselor who meets qualification
			 standards established by the Secretary before the period at the end.
				(d)Effective DateThe amendments made by this section shall apply with respect to services furnished on or after the
			 date that is one year after the date of the enactment of this Act.
				IVDeveloping the Behavioral Health Workforce
			401.National health service corps scholarship and loan repayment funding for behavioral and mental
			 health professionalsSection 338H of the Public Health Service Act (42 U.S.C. 254q) is amended—
				(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
				(2)by inserting after subsection (a) the following:
					
						(b)Additional funding for behavioral and mental health professionalsIn addition to the amounts authorized to be appropriated under subsection (a), and in addition to
			 the amounts appropriated under section 10503 of Public Law 111–148, there
			 are authorized to be appropriated such sums as may be necessary for fiscal
			 years 2015 through 2019 for scholarships and loan repayments under this
			 subpart for ensuring, as described in sections 338A(a) and 338B(a), an
			 adequate supply of behavioral and mental health professionals..
				402.Reauthorization of HRSA’s mental and behavioral health education and training programSubsection (e) of section 756 of the Public Health Service Act (42 U.S.C. 294e–1) is amended to
			 read as follows:
				
					(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2019..
			403.SAMHSA grant program for development and implementation of curricula for continuing education on
			 serious mental illnessTitle V of the Public Health Service Act is amended by inserting after section 520I (42 U.S.C.
			 290bb–40) the following:
				
					520I–1.Curricula for continuing education on serious mental illness
						(a)GrantsThe Secretary may award grants to eligible entities for the development and implementation of
			 curricula for providing continuing education and training to health care
			 professionals on identifying, referring, and treating individuals with
			 serious mental illness.
						(b)Eligible entitiesTo be eligible to seek a grant under this section, an entity shall be a public or nonprofit entity
			 that—
							(1)provides continuing education or training to health care professionals; or
							(2)applies for the grant in partnership with another entity that provides such education and training.
							(c)PreferenceIn awarding grants under this section, the Secretary shall give preference to eligible entities
			 proposing to develop and implement curricula for providing continuing
			 education and training to—
							(1)health care professionals in primary care specialities; or
							(2)health care professionals who are required, as a condition of State licensure, to participate in
			 continuing education or training specific to mental health.
							(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2019..
			404.Demonstration grant program to recruit, train, deploy, and professionally support psychiatric
			 physicians in Indian health programs
				(a)Short titleThis section may be cited as the Native American Psychiatric and Mental Health Care Improvement Act.
				(b)Demonstration grant program To recruit, train, deploy, and professionally support psychiatric
			 physicians in Indian health programs
					(1)EstablishmentThe Secretary of Health and Human Services (in this subsection referred to as the Secretary), in consultation with the Director of the Indian Health Service and demonstration programs
			 established under section 123 of the Indian Health Care Improvement Act
			 (25 U.S.C. 1616p), shall award one 5-year grant to one eligible entity to
			 carry out a demonstration program (in this Act referred to as the Program) under which the eligible entity shall carry out the activities described in paragraph (2).
					(2)Activities To be carried out by recipient of grant under ProgramUnder the Program, the grant recipient shall—
						(A)create a nationally replicable workforce model that identifies and incorporates best practices for
			 recruiting, training, deploying, and professionally supporting Native
			 American and non-Native American psychiatric physicians to be fully
			 integrated into medical, mental, and behavioral health systems in Indian
			 health programs;
						(B)recruit to participate in the Program Native American and non-Native American psychiatric
			 physicians who demonstrate interest in providing specialty health care
			 services (as defined in section 313(a)(3) of the Indian Health Care
			 Improvement Act (25 U.S.C. 1638g(a)(3))) and primary care services to
			 American Indians and Alaska Natives;
						(C)provide such psychiatric physicians participating in the Program with not more than 1 year of
			 supplemental clinical and cultural competency training to enable such
			 physicians to provide such specialty health care services and primary care
			 services in Indian health programs;
						(D)with respect to such psychiatric physicians who are participating in the Program and trained under
			 subparagraph (C), deploy such physicians to practice specialty care or
			 primary care in Indian health programs for a period of not less than 2
			 years and professionally support such physicians for such period with
			 respect to practicing such care in such programs; and
						(E)not later than 1 year after the last day of the 5-year period for which the grant is awarded under
			 paragraph (1), submit to the Secretary and to the appropriate committees
			 of Congress a report that shall include—
							(i)the workforce model created under subparagraph (A);
							(ii)strategies for disseminating the workforce model to other entities with the capability of adopting
			 it; and
							(iii)recommendations for the Secretary and Congress with respect to supporting an effective and stable
			 psychiatric and mental health workforce that serves American Indians and
			 Alaska Natives.
							(3)Eligible entities
						(A)RequirementsTo be eligible to receive the grant under this section, an entity shall—
							(i)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require;
							(ii)be a department of psychiatry within a medical school in the United States that is accredited by
			 the Liaison Committee on Medical Education or a public or private
			 nonprofit entity affiliated with a medical school in the United States
			 that is accredited by the Liaison Committee on Medical Education; and
							(iii)have in existence, as of the time of submission of the application under subparagraph (A), a
			 relationship with Indian health programs in at least two States with a
			 demonstrated need for psychiatric physicians and provide assurances that
			 the grant will be used to serve rural and non-rural American Indian and
			 Alaska Native populations in at least two States.
							(B)Priority in selecting grant recipientIn awarding the grant under this section, the Secretary shall give priority to an eligible entity
			 that satisfies each of the following:
							(i)Demonstrates sufficient infrastructure in size, scope, and capacity to undertake the supplemental
			 clinical and cultural competency training of a minimum of 5 psychiatric
			 physicians, and to provide ongoing professional support to psychiatric
			 physicians during the deployment period to an Indian health program.
							(ii)Demonstrates a record in successfully recruiting, training, and deploying physicians who are
			 American Indians and Alaska Natives.
							(iii)Demonstrates the ability to establish a program advisory board, which may be primarily composed of
			 representatives of federally recognized tribes, Alaska Natives, and Indian
			 health programs to be served by the Program.
							(4)Eligibility of psychiatric physicians To participate in the Program
						(A)In generalTo be eligible to participate in the Program, as described in paragraph (2), a psychiatric
			 physician shall—
							(i)be licensed or eligible for licensure to practice in the State to which the physician is to be
			 deployed under paragraph (2)(D); and
							(ii)demonstrate a commitment beyond the one year of training described in paragraph (2)(C) and two
			 years of deployment described in paragraph (2)(D) to a career as a
			 specialty care physician or primary care physician providing mental health
			 services in Indian health programs.
							(B)PreferenceIn selecting physicians to participate under the Program, as described in paragraph (2)(B), the
			 grant recipient shall give preference to physicians who are American
			 Indians and Alaska Natives.
						(5)Loan forgivenessUnder the Program, any psychiatric physician accepted to participate in the Program shall,
			 notwithstanding the provisions of subsection (b) of section 108 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1616a) and upon acceptance
			 into the Program, be deemed eligible and enrolled to participate in the
			 Indian Health Service Loan Repayment Program under such section 108. Under
			 such Loan Repayment Program, the Secretary shall pay on behalf of the
			 physician for each year of deployment under the Program under this section
			 up to $35,000 for loans described in subsection (g)(1) of such section
			 108.
					(6)Deferral of certain serviceThe starting date of required service of individuals in the National Health Service Corps Service
			 Program under title II of the Public Health Service Act (42 U.S.C. 202 et
			 seq.) who are psychiatric physicians participating under the Program under
			 this section shall be deferred until the date that is 30 days after the
			 date of completion of the participation of such a physician in the Program
			 under this section.
					(7)DefinitionsFor purposes of this Act:
						(A)American Indians and Alaska NativesThe term American Indians and Alaska Natives has the meaning given the term Indian in section 447.50(b)(1) of title 42, Code of Federal Regulations, as in existence as of the date
			 of the enactment of this Act.
						(B)Indian health programThe term Indian health program has the meaning given such term in section 104(12) of the Indian Health Care Improvement Act (25
			 U.S.C. 1603(12)).
						(C)Professionally supportThe term professionally support means, with respect to psychiatric physicians participating in the Program and deployed to
			 practice specialty care or primary care in Indian health programs, the
			 provision of compensation to such physicians for the provision of such
			 care during such deployment and may include the provision, dissemination,
			 or sharing of best practices, field training, and other activities deemed
			 appropriate by the recipient of the grant under this section.
						(D)Psychiatric physicianThe term psychiatric physician means a medical doctor or doctor of osteopathy in good standing who has successfully completed
			 four-year psychiatric residency training or who is enrolled in four-year
			 psychiatric residency training in a residency program accredited by the
			 Accreditation Council for Graduate Medical Education.
						(8)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of the fiscal
			 years 2015 through 2019.
					405.Including occupational therapists as behavioral and mental health professionals for purposes of the
			 National Health Service Corps
				(a)Inclusion of Occupational TherapistSection 331(a)(3)(E)(i) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(E)(i)) is amended by
			 inserting subject to section 405(b)(2) of the Strengthening Mental Health in Our Communities Act of 2014, occupational therapists, after psychiatric nurse specialists;.
				(b)Effective date; contingent implementation
					(1)Effective dateSubject to paragraph (2), the amendment made by subsection (a) shall apply beginning on October 1,
			 2014.
					(2)Contingent implementationThe amendment made by subsection (a) shall apply with respect to obligations entered into for a
			 fiscal year after fiscal year 2014 only if the total amount made available
			 for the purpose of carrying out subparts II and III of part D of title III
			 of the Public Health Service Act (42 U.S.C. 254d et seq.) for such fiscal
			 year is greater than the total amount made available for such purpose for
			 fiscal year 2014.
					406.Extension of certain health care workforce loan repayment programs through fiscal year 2019Section 775(e) of the Public Health Service Act (42 U.S.C. 295f(e)) is amended—
				(1)by striking 2014 and inserting 2019; and
				(2)by striking 2013 and inserting 2019.
				VImproving Mental Health Research and Coordination
			501.National Institute of Mental Health research program on serious mental illness and suicide
			 prevention
				(a)Purpose of instituteSection 464R(a) of the Public Health Service Act (42 U.S.C. 285p(a)) is amended by inserting serious mental illness research, after biomedical and behavioral research,.
				(b)Research programSection 464R(b) of the Public Health Service Act (42 U.S.C. 285p(b)) is amended—
					(1)by striking The research program and inserting the following:
						
							(1)In generalThe research program;
					(2)by striking to further the treatment and prevention of mental illness and inserting to further the treatment and prevention of mental illness (including serious mental illness); and
					(3)by adding at the end the following:
						
							(2)Research with respect to serious mental illnessAs part of the research program established under this subpart, the Director of the Institute shall
			 conduct or support research on serious mental illness, including with
			 respect to—
								(A)the causes, prevention, and treatment of serious mental illness; and
								(B)interventions to improve early identification of individuals with serious mental illness.
								(3)Research with respect to violence associated with mental illnessAs part of the research program established under this subpart, the Director of the Institute shall
			 conduct or support research on self-directed and other-directed violence
			 associated with mental illness, including with respect to—
								(A)the causes of such violence; and
								(B)interventions to reduce the risk of self-harm, suicide, and interpersonal violence, including in
			 rural and other underserved communities..
					(c)Biennial reportSection 403(a)(5) of the Public Health Service Act (42 U.S.C. 283(a)(5)) is amended—
					(1)by redesignating subparagraph (L) as subparagraph (M); and
					(2)by inserting after subparagraph (K) the following:
						
							(L)Serious mental illness.
							.
					(d)Authorization of appropriationsSection 464R of the Public Health Service Act (42 U.S.C. 285p) is amended by adding at the end the
			 following:
					
						(f)Authorization of appropriationsIn addition to amounts otherwise made available to the National Institute of Mental Health,
			 including amounts appropriated pursuant to section 402A(a), there are
			 authorized to be appropriated to such Institute $40,000,000 for each of
			 fiscal years 2015 through 2019 to carry out subsection (b)(3) (relating to
			 research with respect to violence associated with mental illness)..
				502.Youth mental health research network
				(a)Youth mental health research network
					(1)NetworkThe Director of the National Institutes of Health may provide for the establishment of a Youth
			 Mental Health Research Network for the conduct or support of—
						(A)youth mental health research; and
						(B)youth mental health intervention services.
						(2)Collaboration by institutes and centersThe Director of NIH shall carry out this Act acting—
						(A)through the Director of the National Institute of Mental Health; and
						(B)in collaboration with other appropriate national research institutes and national centers that
			 carry out activities involving youth mental health research.
						(3)Mental health research
						(A)In generalIn carrying out paragraph (1), the Director of NIH may award cooperative agreements, grants, and
			 contracts to State, local, and tribal governments and private nonprofit
			 entities for—
							(i)conducting, or entering into consortia with other entities to conduct—
								(I)basic, clinical, behavioral, or translational research to meet unmet needs for youth mental health
			 research; or
								(II)training for researchers in youth mental health research techniques;
								(ii)providing, or partnering with non-research institutions or community-based groups with existing
			 connections to youth to provide, youth mental health intervention
			 services; and
							(iii)collaborating with the National Institute of Mental Health to make use of, and build on, the
			 scientific findings and clinical techniques of the Institute’s earlier
			 programs, studies, and demonstration projects.
							(B)ResearchThe Director of NIH shall ensure that—
							(i)each recipient of an award under subparagraph (A)(i) conducts or supports at least one category of
			 research described in subparagraph (A)(i)(I) and collectively such
			 recipients conduct or support all such categories of research; and
							(ii)one or more such recipients provide training described in subparagraph (A)(i)(II).
							(C)Number of award recipientsThe Director of NIH may make awards under this paragraph for not more than 70 entities.
						(D)Supplement, not supplantAny support received by an entity under subparagraph (A) shall be used to supplement, and not
			 supplant, other public or private support for activities authorized to be
			 supported under this paragraph.
						(E)Duration of supportSupport of an entity under subparagraph (A) may be for a period of not to exceed 5 years. Such
			 period may be extended by the Director of NIH for additional periods of
			 not more than 5 years.
						(4)CoordinationThe Director of NIH shall—
						(A)as appropriate, provide for the coordination of activities (including the exchange of information
			 and regular communication) among the recipients of awards under this
			 subsection; and
						(B)require the periodic preparation and submission to the Director of reports on the activities of
			 each such recipient.
						(b)Intervention services for, and research on, serious emotional disturbance
					(1)In generalIn making awards under subsection (a)(3), the Director of NIH shall ensure that an appropriate
			 number of such awards are awarded to entities that agree to—
						(A)focus primarily on the early detection of and interventions for serious emotional disturbances in
			 children and adolescents;
						(B)conduct or coordinate one or more multisite clinical trials of therapies for, or approaches to, the
			 prevention, diagnosis, or treatment of early serious emotional disturbance
			 in a community setting;
						(C)rapidly and efficiently disseminate scientific findings resulting from such trials; and
						(D)adhere to the guidelines, protocols, and practices used in the North American Prodrome Longitudinal
			 Study (NAPLS) and the Recovery After an Initial Schizophrenia Episode
			 (RAISE) initiative.
						(2)Data coordinating center
						(A)EstablishmentIn connection with awards to entities described in paragraph (1), the Director of NIH shall
			 establish a data coordinating center for the following purposes:
							(i)To distribute the scientific findings referred to in paragraph (1)(C).
							(ii)To provide assistance in the design and conduct of collaborative research projects and the
			 management, analysis, and storage of data associated with such projects.
							(iii)To organize and conduct multisite monitoring activities.
							(iv)To provide assistance to the Centers for Disease Control and Prevention in the establishment of
			 patient registries.
							(B)ReportingThe Director of NIH shall—
							(i)require the data coordinating center established under subparagraph (A) to provide regular reports
			 to the Director of NIH on research conducted by entities described in
			 paragraph (1), including information on enrollment in clinical trials and
			 the allocation of resources with respect to such research; and
							(ii)as appropriate, incorporate information reported under clause (i) into the Director’s biennial
			 reports under section 403 of the Public Health Service Act (42 U.S.C.
			 283).
							(c)DefinitionsIn this Act, the terms Director of NIH, national center, and national research institute have the meanings given to such terms in section 401 of the Public Health Service Act (42 U.S.C.
			 281).
				(d)Authorization of appropriationsTo carry out this Act, there is authorized to be appropriated $25,000,000 for each of fiscal years
			 2015 through 2019.
				503.National violent death reporting systemThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease
			 Control and Prevention, shall improve, particularly through the inclusion
			 of additional States, the National Violent Death Reporting System, as
			 authorized by title III of the Public Health Service Act (42 U.S.C. 241 et
			 seq.). Participation in the system by the States shall be voluntary.
			VIEducation and Youth
			601.School-based mental health programs
				(a)PurposesIt is the purpose of this section to—
					(1)revise, increase funding for, and expand the scope of the Safe Schools-Healthy Students program in
			 order to provide access to more comprehensive school-based mental health
			 services and supports;
					(2)increase access to school employed mental health professionals;
					(3)provide for comprehensive staff development for school and community service personnel working in
			 the school; and
					(4)provide for comprehensive training for children with mental health disorders, for parents,
			 siblings, and other family members of such children, and for concerned
			 members of the community.
					(b)Amendments to the Public Health Service Act
					(1)Technical amendmentsThe second part G (relating to services provided through religious organizations) of title V of the
			 Public Health Service Act (42 U.S.C. 290kk et seq.) is amended—
						(A)by redesignating such part as part J; and
						(B)by redesignating sections 581 through 584 as sections 596 through 596C, respectively.
						(2)School-Based mental health and children and violenceSection 581 of the Public Health Service Act (42 U.S.C. 290hh) is amended to read as follows:
						
							581.School-based mental health and children and violence
								(a)In generalThe Secretary, in collaboration with the Secretary of Education and in consultation with the
			 Attorney General, shall, directly or through grants, contracts, or
			 cooperative agreements awarded to States, assist local communities and
			 schools in applying a public health approach to mental health services
			 both in schools and in the community. Such an approach should provide
			 comprehensive, age-appropriate services and supports, be linguistically
			 and culturally appropriate, be trauma-informed, and incorporate age
			 appropriate strategies of positive behavioral interventions and supports.
								(b)ActivitiesUnder the program under subsection (a), the Secretary may—
									(1)provide financial support to enable local communities to implement a comprehensive culturally and
			 linguistically appropriate, trauma-informed, and age-appropriate, school
			 mental health program that incorporates positive behavioral interventions,
			 client treatment, and supports to foster the health and development of
			 children;
									(2)provide technical assistance to local communities with respect to the development of programs
			 described in paragraph (1);
									(3)provide assistance to local communities in the development of policies to address child and
			 adolescent trauma and mental health issues and violence when and if it
			 occurs;
									(4)facilitate community partnerships among families, students, law enforcement agencies, education
			 systems, school-based health centers, mental health and substance use
			 disorder service systems, family-based mental health service systems,
			 welfare agencies, health care service systems (including physicians),
			 faith-based programs, trauma networks, and other community-based systems;
			 and
									(5)establish mechanisms for children and adolescents to report incidents of violence or plans by other
			 children, adolescents, or adults to commit violence.
									(c)Requirements
									(1)In generalTo be eligible for a grant, contract, or cooperative agreement under subsection (a), an entity
			 shall—
										(A)be a State, in partnership with at least three local education agencies; and
										(B)submit an application, that is endorsed by all members of the partnership, that contains the
			 assurances described in paragraph (2).
										(2)Required assurancesAn application under paragraph (1) shall contain assurances as follows:
										(A)That the applicant will ensure that, in carrying out activities under this section, the local
			 educational agency involved will enter into a memorandum of understanding—
											(i)with, at least one, public or private mental health entity, health care entity, law enforcement or
			 juvenile justice entity, child welfare agency, family-based mental health
			 entity, family or family organization, trauma network, or other
			 community-based entity; and
											(ii)that clearly states—
												(I)how school employed mental health professionals will be utilized for carrying out such
			 responsibilities;
												(II)the responsibilities of each partner with respect to the activities to be carried out;
												(III)how each such partner will be accountable for carrying out such responsibilities; and
												(IV)the amount of non-Federal funding or in-kind contributions that each such partner will contribute
			 in order to sustain the program.
												(B)That the comprehensive school-based mental health program carried out under this section supports
			 the flexible use of funds to address—
											(i)the promotion of the social, emotional, and behavioral health of all students in an environment
			 that is conducive to learning;
											(ii)the reduction in the likelihood of at-risk students developing social, emotional, behavioral health
			 problems, or substance use disorders;
											(iii)the early identification of social, emotional, behavioral problems, or substance use disorders and
			 the provision of early intervention services;
											(iv)the treatment or referral for treatment of students with existing social, emotional, behavioral
			 health problems, or substance use disorders; and
											(v)the development and implementation of programs to assist children in dealing with trauma and
			 violence.
											(C)That the comprehensive school-based mental health program carried out under this section will
			 provide for in-service training of all school personnel, including
			 ancillary staff and volunteers, in—
											(i)the techniques and supports needed to identify early children with trauma histories and children
			 with, or at risk of, mental illness;
											(ii)the use of referral mechanisms that effectively link such children to appropriate treatment and
			 intervention services in the school and in the community and to follow up
			 when services are not available;
											(iii)strategies that promote a school-wide positive environment;
											(iv)strategies for promoting the social, emotional, mental, and behavioral health of all students; and
											(v)strategies to increase the knowledge and skills of school and community leaders about the impact of
			 trauma and violence and on the application of a public health approach to
			 comprehensive school-based mental health programs.
											(D)That the comprehensive school-based mental health program carried out under this section will
			 include comprehensive training for parents, siblings, and other family
			 members of children with mental health disorders, and for concerned
			 members of the community in—
											(i)the techniques and supports needed to identify early children with trauma histories, and children
			 with, or at risk of, mental illness;
											(ii)the use of referral mechanisms that effectively link such children to appropriate treatment and
			 intervention services in the school and in the community and follow up
			 when such services are not available; and
											(iii)strategies that promote a school-wide positive environment.
											(E)That the comprehensive school-based mental health program carried out under this section will
			 demonstrate the measures to be taken to sustain the program after funding
			 under this section terminates.
										(F)That the local educational agency partnership involved is supported by the State educational and
			 mental health system to ensure that the sustainability of the program is
			 established after funding under this section terminates.
										(G)That the comprehensive school-based mental health program carried out under this section will be
			 based on trauma-informed and evidence-based practices.
										(H)That the comprehensive school-based mental health program carried out under this section will be
			 coordinated with early intervening activities carried out under the
			 Individuals with Disabilities Education Act.
										(I)That the comprehensive school-based mental health program carried out under this section will be
			 trauma-informed and culturally and linguistically appropriate.
										(J)That the comprehensive school-based mental health program carried out under this section will
			 include a broad needs assessment of youth who drop out of school due to
			 policies of zero tolerance with respect to drugs, alcohol, or weapons and an inability to obtain appropriate services.
										(K)That the mental health services provided through the comprehensive school-based mental health
			 program carried out under this section will be provided by qualified
			 mental and behavioral health professionals who are certified or licensed
			 by the State involved and practicing within their area of expertise.
										(3)CoordinatorAny entity that is a member of a partnership described in paragraph (1)(A) may serve as the
			 coordinator of funding and activities under the grant if all members of
			 the partnership agree.
									(4)Compliance with HIPAAA grantee under this section shall be deemed to be a covered entity for purposes of compliance with
			 the regulations promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 with respect to any patient
			 records developed through activities under the grant.
									(d)Geographical distributionThe Secretary shall ensure that grants, contracts, or cooperative agreements under subsection (a)
			 will be distributed equitably among the regions of the country and among
			 urban and rural areas.
								(e)Duration of awardsWith respect to a grant, contract, or cooperative agreement under subsection (a), the period during
			 which payments under such an award will be made to the recipient shall be
			 6 years. An entity may receive only one award under this section, except
			 that an entity that is providing services and supports on a regional basis
			 may receive additional funding after the expiration of the preceding grant
			 period.
								(f)Evaluation and measures of outcomes
									(1)Development of processThe Administrator shall develop a fiscally appropriate process for evaluating activities carried
			 out under this section. Such process shall include—
										(A)the development of guidelines for the submission of program data by grant, contract, or cooperative
			 agreement recipients;
										(B)the development of measures of outcomes (in accordance with paragraph (2)) to be applied by such
			 recipients in evaluating programs carried out under this section; and
										(C)the submission of annual reports by such recipients concerning the effectiveness of programs
			 carried out under this section.
										(2)Measures of outcomes
										(A)In generalThe Administrator shall develop measures of outcomes to be applied by recipients of assistance
			 under this section, and the Administrator, in evaluating the effectiveness
			 of programs carried out under this section. Such measures shall include
			 student and family measures as provided for in subparagraph (B) and local
			 educational measures as provided for under subparagraph (C).
										(B)Student and family measures of outcomesThe measures of outcomes developed under paragraph (1)(B) relating to students and families shall,
			 with respect to activities carried out under a program under this section,
			 at a minimum include provisions to evaluate whether the program is
			 effective in—
											(i)increasing social and emotional competency;
											(ii)increasing academic competency (as defined by Secretary);
											(iii)reducing disruptive and aggressive behaviors;
											(iv)improving child functioning;
											(v)reducing substance use disorders;
											(vi)reducing suspensions, truancy, expulsions and violence;
											(vii)increasing graduation rates (as defined in section 1111(b)(2)(C)(vi) of the Elementary and
			 Secondary Education Act of 1965); and
											(viii)improving access to care for mental health disorders.
											(C)Local educational outcomesThe outcome measures developed under paragraph (1)(B) relating to local educational systems shall,
			 with respect to activities carried out under a program under this section,
			 at a minimum include provisions to evaluate—
											(i)the effectiveness of comprehensive school mental health programs established under this section;
											(ii)the effectiveness of formal partnership linkages among child and family serving institutions,
			 community support systems, and the educational system;
											(iii)the progress made in sustaining the program once funding under the grant has expired;
											(iv)the effectiveness of training and professional development programs for all school personnel that
			 incorporate indicators that measure cultural and linguistic competencies
			 under the program in a manner that incorporates appropriate cultural and
			 linguistic training;
											(v)the improvement in perception of a safe and supportive learning environment among school staff,
			 students, and parents;
											(vi)the improvement in case-finding of students in need of more intensive services and referral of
			 identified students to early intervention and clinical services;
											(vii)the improvement in the immediate availability of clinical assessment and treatment services within
			 the context of the local community to students posing a danger to
			 themselves or others;
											(viii)the increased successful matriculation to postsecondary school; and
											(ix)reduced referrals to juvenile justice.
											(3)Submission of annual dataAn entity that receives a grant, contract, or cooperative agreement under this section shall
			 annually submit to the Administrator a report that includes data to
			 evaluate the success of the program carried out by the entity based on
			 whether such program is achieving the purposes of the program. Such
			 reports shall utilize the measures of outcomes under paragraph (2) in a
			 reasonable manner to demonstrate the progress of the program in achieving
			 such purposes.
									(4)Evaluation by AdministratorBased on the data submitted under paragraph (3), the Administrator shall annually submit to
			 Congress a report concerning the results and effectiveness of the programs
			 carried out with assistance received under this section.
									(5)LimitationA grantee shall use not to exceed 10 percent of amounts received under a grant under this section
			 to carry out evaluation activities under this subsection.
									(g)Information and educationThe Secretary shall establish comprehensive information and education programs to disseminate the
			 findings of the knowledge development and application under this section
			 to the general public and to health care professionals.
								(h)Amount of grants and authorization of appropriations
									(1)Amount of grantsA grant under this section shall be in an amount that is not more than $1,000,000 for each of grant
			 years 2015 through 2019. The Secretary shall determine the amount of each
			 such grant based on the population of children up to age 21 of the area to
			 be served under the grant.
									(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for each of fiscal
			 years 2015 through 2019..
					(3)Conforming amendmentPart G of title V of the Public Health Service Act (42 U.S.C. 290hh et seq.), as amended by this
			 section, is further amended by striking the part heading and inserting the
			 following:
						
							GSchool-based mental health.
					602.Examining mental health care for children
				(a)In GeneralNot later than 1 year after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct an independent evaluation, and submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives, a report
			 concerning the utilization of mental health services for children,
			 including the usage of psychotropic medications.
				(b)ContentThe report submitted under subsection (a) shall review and assess—
					(1)the ways in which children access mental health care, including information on whether children are
			 screened and treated by primary care or specialty physicians or other
			 health care providers, what types of referrals for additional care are
			 recommended, and any barriers to accessing this care;
					(2)the extent to which children prescribed psychotropic medications in the United States face barriers
			 to more comprehensive or other mental health services, interventions, and
			 treatments;
					(3)the extent to which children are prescribed psychotropic medications in the United States including
			 the frequency of concurrent medication usage; and
					(4)the tools, assessments, and medications that are available and used to diagnose and treat children
			 with mental health disorders.
					VIIJustice and Mental Health Collaboration
			701.Assisting veterans
				(a)RedesignationSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by redesignating subsection (i) as subsection (l).
				(b)Assisting veteransSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (h) the following:
					
						(i)Assisting veterans
							(1)DefinitionsIn this subsection:
								(A)Peer-to-peer services or programsThe term peer-to-peer services or programs means services or programs that connect qualified veterans with other veterans for the purpose of
			 providing support and mentorship to assist qualified veterans in obtaining
			 treatment, recovery, stabilization, or rehabilitation.
								(B)Qualified veteranThe term qualified veteran means a preliminarily qualified offender who—
									(i)has served on active duty in any branch of the Armed Forces, including the National Guard and
			 reserve components; and
									(ii)was discharged or released from such service under conditions other than dishonorable.
									(C)Veterans treatment court programThe term veterans treatment court program means a court program involving collaboration among criminal justice, veterans, and mental health
			 and substance abuse agencies that provides qualified veterans with—
									(i)intensive judicial supervision and case management, which may include random and frequent drug
			 testing where appropriate;
									(ii)a full continuum of treatment services, including mental health services, substance abuse services,
			 medical services, and services to address trauma;
									(iii)alternatives to incarceration; and
									(iv)other appropriate services, including housing, transportation, mentoring, employment, job training,
			 education, and assistance in applying for and obtaining available
			 benefits.
									(2)Veterans assistance program
								(A)In generalThe Attorney General, in consultation with the Secretary of Veterans Affairs, may award grants
			 under this subsection to applicants to establish or expand—
									(i)veterans treatment court programs;
									(ii)peer-to-peer services or programs for qualified veterans;
									(iii)practices that identify and provide treatment, rehabilitation, legal, transitional, and other
			 appropriate services to qualified veterans who have been incarcerated; and
									(iv)training programs to teach criminal justice, law enforcement, corrections, mental health, and
			 substance abuse personnel how to identify and appropriately respond to
			 incidents involving qualified veterans.
									(B)PriorityIn awarding grants under this subsection, the Attorney General shall give priority to applications
			 that—
									(i)demonstrate collaboration between and joint investments by criminal justice, mental health,
			 substance abuse, and veterans service agencies;
									(ii)promote effective strategies to identify and reduce the risk of harm to qualified veterans and
			 public safety; and
									(iii)propose interventions with empirical support to improve outcomes for qualified veterans..
				702.Correctional facilitiesSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (i), as so added by section 701, the
			 following:
				
					(j)Correctional facilities
						(1)Definitions
							(A)Correctional facilityThe term correctional facility means a jail, prison, or other detention facility used to house people who have been arrested,
			 detained, held, or convicted by a criminal justice agency or a court.
							(B)Eligible inmateThe term eligible inmate means an individual who—
								(i)is being held, detained, or incarcerated in a correctional facility; and
								(ii)manifests obvious signs of a mental illness or has been diagnosed by a qualified mental health
			 professional as having a mental illness.
								(2)Correctional facility grantsThe Attorney General may award grants to applicants to enhance the capabilities of a correctional
			 facility—
							(A)to identify and screen for eligible inmates;
							(B)to plan and provide—
								(i)initial and periodic assessments of the clinical, medical, and social needs of inmates; and
								(ii)appropriate treatment and services that address the mental health and substance abuse needs of
			 inmates;
								(C)to develop, implement, and enhance—
								(i)post-release transition plans for eligible inmates that, in a comprehensive manner, coordinate
			 health, housing, medical, employment, and other appropriate services and
			 public benefits;
								(ii)the availability of mental health care services and substance abuse treatment services; and
								(iii)alternatives to solitary confinement and segregated housing and mental health screening and
			 treatment for inmates placed in solitary confinement or segregated
			 housing; and
								(D)to train each employee of the correctional facility to identify and appropriately respond to
			 incidents involving inmates with mental health or co-occurring mental
			 health and substance abuse disorders..
			703.High utilizersSection 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (j), as added by section 702, the
			 following:
				
					(k)Demonstration grants responding to high utilizers
						(1)DefinitionIn this subsection, the term high utilizer means an individual who—
							(A)manifests obvious signs of mental illness or has been diagnosed by a qualified mental health
			 professional as having a mental illness; and
							(B)consumes a significantly disproportionate quantity of public resources, such as emergency, housing,
			 judicial, corrections, and law enforcement services.
							(2)Demonstration grants responding to high utilizers
							(A)In generalThe Attorney General may award not more than 6 grants per year under this subsection to applicants
			 for the purpose of reducing the use of public services by high utilizers.
							(B)Use of grantsA recipient of a grant awarded under this subsection may use the grant—
								(i)to develop or support multidisciplinary teams that coordinate, implement, and administer
			 community-based crisis responses and long-term plans for high utilizers;
								(ii)to provide training on how to respond appropriately to the unique issues involving high utilizers
			 for public service personnel, including criminal justice, mental health,
			 substance abuse, emergency room, health care, law enforcement,
			 corrections, and housing personnel;
								(iii)to develop or support alternatives to hospital and jail admissions for high utilizers that provide
			 treatment, stabilization, and other appropriate supports in the least
			 restrictive, yet appropriate, environment; or
								(iv)to develop protocols and systems among law enforcement, mental health, substance abuse, housing,
			 corrections, and emergency medical service operations to provide
			 coordinated assistance to high utilizers.
								(C)ReportNot later than the last day of the first year following the fiscal year in which a grant is awarded
			 under this subsection, the recipient of the grant shall submit to the
			 Attorney General a report that—
								(i)measures the performance of the grant recipient in reducing the use of public services by high
			 utilizers; and
								(ii)provides a model set of practices, systems, or procedures that other jurisdictions can adopt to
			 reduce the use of public services by high utilizers..
			704.Academy trainingSection 2991(h) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(h)) is
			 amended—
				(1)in paragraph (1), by adding at the end the following:
					
						(F)Academy trainingTo provide support for academy curricula, law enforcement officer orientation programs, continuing
			 education training, and other programs that teach law enforcement
			 personnel how to identify and respond to incidents involving individuals
			 with mental illness or co-occurring mental illness and substance abuse
			 disorders.; and
				(2)by adding at the end the following:
					
						(4)Priority considerationThe Attorney General, in awarding grants under this subsection, shall give priority to programs
			 that law enforcement personnel and members of the mental health and
			 substance abuse professions develop and administer cooperatively..
				705.Evidence-based practicesSection 2991(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(c)) is
			 amended—
				(1)in paragraph (3), by striking or at the end;
				(2)by redesignating paragraph (4) as paragraph (6); and
				(3)by inserting after paragraph (3), the following:
					
						(4)propose interventions that have been shown by empirical evidence to reduce recidivism;
						(5)when appropriate, use validated assessment tools to target preliminarily qualified offenders with a
			 moderate or high risk of recidivism and a need for treatment and services;
			 or.
				706.Safe communities
				(a)In generalSection 2991(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(a)) is
			 amended by striking paragraph (9) and inserting the following:
					
						(9)Preliminarily qualified offender
							(A)In generalThe term preliminarily qualified offender means an adult or juvenile accused of an offense who—
								(i)
									(I)previously or currently has been diagnosed by a qualified mental health professional as having a
			 mental illness or co-occurring mental illness and substance abuse
			 disorders;
									(II)manifests obvious signs of mental illness or co-occurring mental illness and substance abuse
			 disorders during arrest or confinement or before any court; or
									(III)in the case of a veterans treatment court provided under subsection (i), has been diagnosed with,
			 or manifests obvious signs of, mental illness or a substance abuse
			 disorder or co-occurring mental illness and substance abuse disorder; and
									(ii)has been unanimously approved for participation in a program funded under this section by, when
			 appropriate, the relevant—
									(I)prosecuting attorney;
									(II)defense attorney;
									(III)probation or corrections official;
									(IV)judge; and
									(V)a representative from the relevant mental health agency described in subsection (b)(5)(B)(i).
									(B)DeterminationIn determining whether to designate an individual as a preliminarily qualified offender, the
			 relevant prosecuting attorney, defense attorney, probation or corrections
			 official, judge, and mental health or substance abuse agency
			 representative shall take into account—
								(i)whether the participation of the individual in the program would pose a substantial risk of
			 violence to the community;
								(ii)the criminal history of the individual and the nature and severity of the offense for which the
			 individual is charged;
								(iii)the views of any relevant victims to the offense;
								(iv)the extent to which the individual would benefit from participation in the program;
								(v)the extent to which the community would realize cost savings because of the individual's
			 participation in the program; and
								(vi)whether the individual satisfies the eligibility criteria for program participation unanimously
			 established by the relevant prosecuting attorney, defense attorney,
			 probation or corrections official, judge and mental health or substance
			 abuse agency representative..
				(b)Technical and conforming amendmentSection 2927(2) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s–6(2)) is
			 amended by striking has the meaning given that term in section 2991(a). and inserting “means an offense that—
					
						(A)does not have as an element the use, attempted use, or threatened use of physical force against the
			 person or property of another; or
						(B)is not a felony that by its nature involves a substantial risk that physical force against the
			 person or property of another may be used in the course of committing the
			 offense..
				707.Reauthorization of appropriationsSubsection (l) of section 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797aa), as redesignated in section 701(a), is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B), by striking and at the end;
					(B)in subparagraph (C), by striking the period and inserting ; and; and
					(C)by adding at the end the following:
						
							(D)$40,000,000 for each of fiscal years 2015 through 2019.; and
					(2)by adding at the end the following:
					
						(3)LimitationNot more than 20 percent of the funds authorized to be appropriated under this section may be used
			 for purposes described in subsection (i) (relating to veterans)..
				VIIIBehavioral Health Information Technology 
			801.Extension of health information technology assistance for behavioral and mental health and
			 substance abuseSection 3000(3) of the Public Health Service Act (42 U.S.C. 300jj(3)) is amended by inserting
			 before and any other category the following: behavioral and mental health professionals (as defined in section 331(a)(3)(E)(i)), a substance
			 abuse professional, a psychiatric hospital (as defined in section 1861(f)
			 of the Social Security Act), a community mental health center meeting the
			 criteria specified in section 1913(c), a residential or outpatient mental
			 health or substance abuse treatment facility,.802.Extension of eligibility for Medicare and Medicaid health information technology implementation
			 assistance
				(a)Payment incentives for eligible professionals under medicareSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended—
					(1)in subsection (a)(7)—
						(A)in subparagraph (E), by adding at the end the following new clause:
							
								(iv)Additional eligible professionalThe term additional eligible professional means a clinical psychologist providing qualified psychologist services (as defined in section
			 1861(ii)).; and
						(B)by adding at the end the following new subparagraph:
							
								(F)Application to additional eligible professionalsThe Secretary shall apply the provisions of this paragraph with respect to an additional eligible
			 professional in the same manner as such provisions apply to an eligible
			 professional, except in applying subparagraph (A)—
									(i)in clause (i), the reference to 2015 shall be deemed a reference to 2019;
									(ii)in clause (ii), the references to 2015, 2016, and 2017 shall be deemed references to 2019, 2020,
			 and 2021, respectively; and
									(iii)in clause (iii), the reference to 2018 shall be deemed a reference to 2022.; and
						(2)in subsection (o)—
						(A)in paragraph (5), by adding at the end the following new subparagraph:
							
								(D)Additional eligible professionalThe term additional eligible professional means a clinical psychologist providing qualified psychologist services (as defined in section
			 1861(ii)).; and
						(B)by adding at the end the following new paragraph:
							
								(6)Application to additional eligible professionalsThe Secretary shall apply the provisions of this subsection with respect to an additional eligible
			 professional in the same manner as such provisions apply to an eligible
			 professional, except in applying—
									(A)paragraph (1)(A)(ii), the reference to 2016 shall be deemed a reference to 2020;
									(B)paragraph (1)(B)(ii), the references to 2011 and 2012 shall be deemed references to 2015 and 2016,
			 respectively;
									(C)paragraph (1)(B)(iii), the references to 2013 shall be deemed references to 2017;
									(D)paragraph (1)(B)(v), the references to 2014 shall be deemed references to 2018; and
									(E)paragraph (1)(E), the reference to 2011 shall be deemed a reference to 2015..
						(b)Eligible hospitalsSection 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended—
					(1)in subsection (b)(3)(B)(ix), by adding at the end the following new subclause:
						
							(V)The Secretary shall apply the provisions of this subsection with respect to an additional eligible
			 hospital (as defined in subsection (n)(6)(C)) in the same manner as such
			 provisions apply to an eligible hospital, except in applying—
								(aa)subclause (I), the references to 2015, 2016, and 2017 shall be deemed references to 2019, 2020, and
			 2021, respectively; and
								(bb)subclause (III), the reference to 2015 shall be deemed a reference to 2019.; and
					(2)in subsection (n)—
						(A)in paragraph (6), by adding at the end the following new subparagraph:
							
								(C)Additional eligible hospitalThe term additional eligible hospital means an inpatient hospital that is a psychiatric hospital (as defined in section 1861(f)).; and
						(B)by adding at the end the following new paragraph:
							
								(7)Application to additional eligible hospitalsThe Secretary shall apply the provisions of this subsection with respect to an additional eligible
			 hospital in the same manner as such provisions apply to an eligible
			 hospital, except in applying paragraph (2)—
									(A)the Secretary shall adjust the base amount specified in subparagraph (B) of such paragraph, in a
			 manner specified by the Secretary, to reflect the smaller size of such
			 additional eligible hospitals relative to eligible hospitals;
									(B)the Secretary shall adjust the discharge related amount specified in subparagraph (C) of such
			 paragraph for each 12-month period selected by the Secretary under such
			 subparagraph, in a manner specified by the Secretary, to reflect the
			 smaller size such additional hospitals relative to eligible hospitals,
			 including by adjusting the ranges of discharges specified in such
			 subparagraph and the amount specified in such subparagraph for each
			 discharge within such a specified range;
									(C)the references in subparagraph (E)(ii) of such paragraph to 2013 and 2015 shall be deemed
			 references to 2017 and 2019, respectively; and
									(D)the reference in subparagraph (G)(i) of such paragraph to 2011 shall be deemed a reference to 2015..
						(c)Medicaid providersSection 1903(t) of the Social Security Act (42 U.S.C. 1396b(t)) is amended—
					(1)in paragraph (2)(B)—
						(A)in clause (i), by striking , or and inserting a semicolon;
						(B)in clause (ii), by striking the period and inserting a semicolon; and
						(C)by adding after clause (ii) the following new clauses:
							
								(iii)a public hospital that is principally a psychiatric hospital (as defined in section 1861(f));
								(iv)a private hospital that is principally a psychiatric hospital (as defined in section 1861(f)) and
			 that has at least 10 percent of its patient volume (as estimated in
			 accordance with a methodology established by the Secretary) attributable
			 to individuals receiving medical assistance under this title;
								(v)a community mental health center meeting the criteria specified in section 1913(c) of the Public
			 Health Service Act; or
								(vi)a residential or outpatient mental health or substance abuse treatment facility that—
									(I)is accredited by the Joint Commission on Accreditation of Healthcare Organizations, the Commission
			 on Accreditation of Rehabilitation Facilities, the Council on
			 Accreditation, or any other national accrediting agency recognized by the
			 Secretary; and
									(II)has at least 10 percent of its patient volume (as estimated in accordance with a methodology
			 established by the Secretary) attributable to individuals receiving
			 medical assistance under this title.;
						(2)in paragraph (3)(B)—
						(A)in clause (iv), by striking and after the semicolon;
						(B)in clause (v), by striking the period and inserting ; and; and
						(C)by adding at the end the following new clause:
							
								(vi)clinical psychologist providing qualified psychologist services (as defined in section 1861(ii)),
			 if such clinical psychologist is practicing in an outpatient clinic that—
									(I)is led by a clinical psychologist; and
									(II)is not otherwise receiving payment under paragraph (1) as a Medicaid provider described in
			 paragraph (2)(B).; and
						(3)in paragraph (5)(B), by adding at the end the following new sentence: For purposes of this subparagraph in computing the amounts under section 1886(n)(2)(C) for payment
			 years after 2015, with respect to a Medicaid provider described in clause
			 (iii), (iv), (v), or (vi) of paragraph (2)(B), in order to reflect the
			 smaller size of Medicaid providers described in such clauses relative to
			 Medicaid providers described in clauses (i) and (ii) of such paragraph
			 (2)(B), the Secretary shall, in a manner specified by the Secretary,
			 adjust the base amount specified in subparagraph (B) of section 1886(n)(2)
			 and the discharge related amount calculated under subparagraph (C) of such
			 section, including by adjusting the ranges of discharges specified in such
			 subparagraph (C) and the amount specified in such subparagraph (C) for
			 each discharge within such a specified range..
					(d)Medicare Advantage organizationsSection 1853 of the Social Security Act (42 U.S.C. 1395w–23) is amended—
					(1)in subsection (l)—
						(A)in paragraph (1)—
							(i)by inserting or additional eligible professionals (as described in paragraph (9)) after paragraph (2); and
							(ii)by inserting and additional eligible professionals before under such sections;
							(B)in paragraph (3)(B)—
							(i)in clause (i) in the matter preceding subclause (I), by inserting or an additional eligible professional described in paragraph (9) after paragraph (2); and
							(ii)in clause (ii)—
								(I)in the matter preceding subclause (I), by inserting or an additional eligible professional described in paragraph (9) after paragraph (2); and
								(II)in subclause (I), by inserting or an additional eligible professional, respectively, after eligible professional;
								(C)in paragraph (3)(C), by inserting and additional eligible professionals after all eligible professionals;
						(D)in paragraph (4)(D), by adding at the end the following new sentence: In the case that a qualifying MA organization attests that not all additional eligible
			 professionals of the organization are meaningful EHR users with respect to
			 an applicable year, the Secretary shall apply the payment adjustment under
			 this paragraph based on the proportion of all such additional eligible
			 professionals of the organization that are not meaningful EHR users for
			 such year.;
						(E)in paragraph (6)(A), by inserting and, as applicable, each additional eligible professional described in paragraph (9) after paragraph (2);
						(F)in paragraph (6)(B), by inserting and, as applicable, each additional eligible hospital described in paragraph (9) after subsection (m)(1);
						(G)in paragraph (7)(A), by inserting and, as applicable, additional eligible professionals after eligible professionals;
						(H)in paragraph (7)(B), by inserting and, as applicable, additional eligible professionals after eligible professionals;
						(I)in paragraph (8)(B), by inserting and additional eligible professionals described in paragraph (9) after paragraph (2); and
						(J)by adding at the end the following new paragraph:
							
								(9)Additional eligible professional describedWith respect to a qualifying MA organization, an additional eligible professional described in this
			 paragraph is an additional eligible professional (as defined for purposes
			 of section 1848(o)) who—
									(A)
										(i)is employed by the organization; or
										(ii)
											(I)is employed by, or is a partner of, an entity that through contract with the organization furnishes
			 at least 80 percent of the entity’s Medicare patient care services to
			 enrollees of such organization; and
											(II)furnishes at least 80 percent of the professional services of the additional eligible professional
			 covered under this title to enrollees of the organization; and
											(B)furnishes, on average, at least 20 hours per week of patient care services.; and
						(2)in subsection (m)—
						(A)in paragraph (1)—
							(i)by inserting or additional eligible hospitals (as described in paragraph (7)) after paragraph (2); and
							(ii)by inserting and additional eligible hospitals before under such sections;
							(B)in paragraph (3)(A)(i), by inserting or additional eligible hospital after eligible hospital;
						(C)in paragraph (3)(A)(ii), by inserting or an additional eligible hospital after eligible hospital in each place it occurs;
						(D)in paragraph (3)(B)—
							(i)in clause (i), by inserting or an additional eligible hospital described in paragraph (7) after paragraph (2); and
							(ii)in clause (ii)—
								(I)in the matter preceding subclause (I), by inserting or an additional eligible hospital described in paragraph (7) after paragraph (2); and
								(II)in subclause (I), by inserting or an additional eligible hospital, respectively, after eligible hospital;
								(E)in paragraph (4)(A), by inserting or one or more additional eligible hospitals (as defined in section 1886(n)), as appropriate, after section 1886(n)(6)(A));
						(F)in paragraph (4)(D), by adding at the end the following new sentence: In the case that a qualifying MA organization attests that not all additional eligible hospitals of
			 the organization are meaningful EHR users with respect to an applicable
			 period, the Secretary shall apply the payment adjustment under this
			 paragraph based on the methodology specified by the Secretary, taking into
			 account the proportion of such additional eligible hospitals, or
			 discharges from such hospitals, that are not meaningful EHR users for such
			 period.;
						(G)in paragraph (5)(A), by inserting and, as applicable, each additional eligible hospital described in paragraph (7) after paragraph (2);
						(H)in paragraph (5)(B), by inserting and additional eligible hospitals, as applicable, after eligible hospitals;
						(I)in paragraph (6)(B), by inserting and additional eligible hospitals described in paragraph (7) after paragraph (2); and
						(J)by adding at the end the following new paragraph:
							
								(7)Additional eligible hospital describedWith respect to a qualifying MA organization, an additional eligible hospital described in this
			 paragraph is an additional eligible hospital (as defined in section
			 1886(n)(6)(C)) that is under common corporate governance with such
			 organization and serves individuals enrolled under an MA plan offered by
			 such organization..
						IXServicemembers and Veterans Mental Health
			901.Preliminary mental health assessments
				(a)In generalChapter 31 of title 10, United States Code, is amended by adding at the end the following new
			 section:
					
						520d.Preliminary mental health assessments
							(a)Provision of mental health assessmentBefore any individual enlists in an Armed Force or is commissioned as an officer in an Armed Force,
			 the Secretary concerned shall provide the individual with a mental health
			 assessment. The Secretary shall use such results as a baseline for any
			 subsequent mental health examinations, including such examinations
			 provided under sections 1074f and 1074m of this title.
							(b)Use of assessmentThe Secretary may not consider the results of a mental health assessment conducted under subsection
			 (a) in determining the assignment or promotion of a member of the Armed
			 Forces.
							(c)Application of privacy lawsWith respect to applicable laws and regulations relating to the privacy of information, the
			 Secretary shall treat a mental health assessment conducted under
			 subsection (a) in the same manner as the medical records of a member of
			 the Armed Forces..
				(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 520c the following new item:
					
						
							520d. Preliminary mental health assessments..
				(c)Report
					(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to Congress a report on preliminary mental health assessments of
			 members of the Armed Forces.
					(2)Matters includedThe report under paragraph (1) shall include the following:
						(A)Recommendations with respect to establishing a preliminary mental health assessment of members of
			 the Armed Forces to bring mental health screenings to parity with physical
			 screenings of members.
						(B)Recommendations with respect to the composition of the mental health assessment, best practices,
			 and how to track assessment changes relating to traumatic brain injuries,
			 post-traumatic stress disorder, and other conditions.
						(3)CoordinationThe Secretary shall carry out paragraph (1) in coordination with the Secretary of Veterans Affairs,
			 the Uniformed Services University of the Health Sciences, the surgeons
			 general of the military departments, and other relevant experts.
					902.Unlimited eligibility for health care for mental illnesses for veterans of combat service during
			 certain periods of hostilities and war
				(a)EligibilitySection 1710(e)(1) of title 38, United States Code, is amended by adding at the end the following
			 new subparagraph:
					
						(G)Notwithstanding paragraphs (2) and (3), a veteran who served on active duty in a theater of combat
			 operations (as determined by the Secretary in consultation with the
			 Secretary of Defense) during World War II, the Korean conflict, the
			 Vietnam Era, the Persian Gulf war, Operation Iraqi Freedom, Operation
			 Enduring Freedom, or any other period of war after the Persian Gulf war,
			 or in combat against a hostile force during a period of hostilities (as
			 defined in section 1712A(a)(2)(B) of this title), is eligible for hospital
			 care, medical services, and nursing home care under subsection (a)(2)(F)
			 for any mental illness, notwithstanding that there is insufficient medical
			 evidence to conclude that such illness is attributable to such service..
				(b)Effective dateSubparagraph (G) of section 1710(e)(1) of title 38, United States Code, as added by subsection (a),
			 shall apply with respect to hospital care, medical services, and nursing
			 home care provided on or after the date of the enactment of this Act.
				903.Timeline for implementing integrated electronic health records
				(a)Establishment of timelineSection 1635 of the Wounded Warrior Act (10 U.S.C. 1071 note) is amended by adding at the end the
			 following new subsection:
					
						(k)TimelineIn carrying out this section, the Secretary of Defense and the Secretary of Veterans Affairs shall
			 ensure that—
							(1)the creation of a health data authoritative source is achieved by not later than 180 days after the
			 date of the enactment of this subsection;
							(2)the ability of patients of both the Department of Defense and the Department of Veterans Affairs to
			 download the medical records of the patient (commonly referred to as the Blue Button Initiative) is achieved by not later than 365 days after the date of the enactment of this subsection;
							(3)the seamless integration of personal health care information between the Departments is achieved by
			 not later than 365 days after the date of the enactment of this
			 subsection;
							(4)the standardization of health care data of the Departments is achieved by not later than 365 days
			 after the date of the enactment of this subsection;
							(5)the acceleration of the exchange of real-time data between the Departments is achieved by not later
			 than 365 days after the date of the enactment of this subsection;
							(6)the upgrade of the graphical user interface to display the new standardized health care data of the
			 Departments is achieved by not later than 365 days after the date of the
			 enactment of this subsection;
							(7)each incoming member of the Armed Forces and the dependent of such a member may elect to receive an
			 electronic copy of the health care record of the individual beginning not
			 later than October 1, 2014; and
							(8)each current member of the Armed Forces and the dependent of such a member may elect to receive an
			 electronic copy of the health care record of the individual beginning not
			 later than October 1, 2015..
				(b)Cloud storageSection 1635 of such Act is further amended by adding at the end the following new subsection:
					
						(l)Cloud storageThe Secretary of Defense and the Secretary of Veterans Affairs shall study the feasibility of
			 establishing a secure, remote, network-accessible computer storage system
			 (commonly referred to as cloud storage) to—
							(1)provide members of the Armed Forces and veterans the ability to upload the health care records of
			 the member or veteran if the member or veteran elects to do so; and
							(2)allow medical providers of the Department of Defense and the Department of Veterans Affairs to
			 access such records in the course of providing care to the member or
			 veteran..
				(c)Conforming amendmentsSection 1635 of such Act is further amended—
					(1)in subsection (a), by striking The Secretary and inserting In accordance with the timeline described in subsection (k), the Secretary; and
					(2)in the matter preceding paragraph (1) of subsection (e), by inserting in accordance with subsection (k) after under this section.
					904.Pilot program for repayment of educational loans for certain psychiatrists of Veterans Health
			 Administration
				(a)Pilot program
					(1)EstablishmentThe Secretary of Veterans Affairs shall carry out a pilot program to repay a loan of an individual
			 described in paragraph (2) that—
						(A)was used by the individual to finance education regarding psychiatric medicine, including education
			 leading to an undergraduate degree and education leading to the degree of
			 doctor of medicine or of doctor of osteopathy; and
						(B)was obtained from a governmental entity, private financial institution, school, or other authorized
			 entity, as determined by the Secretary.
						(2)Eligible individualsTo be eligible to obtain a loan repayment under this subsection, an individual shall—
						(A)either—
							(i)be licensed or eligible for licensure to practice psychiatric medicine in the Veterans Health
			 Administration of the Department of Veterans Affairs; or
							(ii)be enrolled in the final year of a residency program leading to a specialty qualification in
			 psychiatric medicine that is approved by the Accreditation Council for
			 Graduate Medical Education; and
							(B)as determined appropriate by the Secretary, demonstrate a commitment to a long-term career as a
			 psychiatrist in the Veterans Health Administration, including by requiring
			 a set number of years of obligated service.
						(3)SelectionThe Secretary shall select not less than 10 individuals described in paragraph (2) to participate
			 in the pilot program for each year in which the Secretary carries out the
			 pilot program.
					(4)Loan repayments
						(A)AmountsSubject to the limits established by subparagraph (B), a loan repayment under this subsection may
			 consist of payment of the principal, interest, and related expenses of a
			 loan obtained by an individual described in paragraph (2) for all
			 educational expenses (including tuition, fees, books, and laboratory
			 expenses) relating to a degree described in paragraph (1)(A).
						(B)LimitFor each year of obligated service that an individual agrees to serve in an agreement described in
			 paragraph (2)(B), the Secretary may pay not more than $60,000 on behalf of
			 the individual.
						(5)Breach
						(A)LiabilityAn individual who participates in the pilot program under paragraph (1) who fails to satisfy the
			 commitment described in paragraph (2)(B) shall be liable to the United
			 States, in lieu of any service obligation arising from such participation,
			 for the amount which has been paid or is payable to or on behalf of the
			 individual under the program, reduced by the proportion that the number of
			 days served for completion of the service obligation bears to the total
			 number of days in the period of obligated service of the individual.
						(B)Repayment periodAny amount of damages which the United States is entitled to recover under this paragraph shall be
			 paid to the United States within the one-year period beginning on the date
			 of the breach of the agreement.
						(6)Prohibition on simultaneous eligibilityAn individual who is participating in any other program of the Federal Government that repays the
			 educational loans of the individual may not participate in the pilot
			 program under paragraph (1).
					(7)ReportNot later than 90 days after the date on which the pilot program terminates under paragraph (7),
			 the Secretary shall submit to the Committees on Veterans’ Affairs of the
			 House of Representatives and the Senate a report on the pilot program. The
			 report shall include the overall effect of the pilot program on the
			 psychiatric workforce shortage of the Veterans Health Administration, the
			 long-term stability of such workforce, and overall workforce strategies of
			 the Veterans Health Administration that seek to promote the physical and
			 mental resiliency of all veterans.
					(8)RegulationsThe Secretary shall prescribe regulations to carry out this subsection, including standards for
			 qualified loans and authorized payees and other terms and conditions for
			 the making of loan repayments.
					(9)TerminationThe authority to carry out the pilot program shall expire on the date that is three years after the
			 date on which the Secretary commences the pilot program.
					(b)Comptroller general study on pay disparities of psychiatrists of veterans health administration
					(1)StudyNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall conduct a study of pay disparities among psychiatrists
			 of the Veterans Health Administration of the Department of Veterans
			 Affairs. The study shall include—
						(A)an examination of laws, regulations, practices, and policies, including salary flexibilities, that
			 contribute to such disparities; and
						(B)recommendations with respect to legislative or regulatory actions to improve equity in pay among
			 such psychiatrists.
						(2)ReportNot later than one year after the date on which the Comptroller General completes the study under
			 paragraph (1), the Comptroller General shall submit to the Committees on
			 Veterans’ Affairs of the House of Representatives and the Senate a report
			 containing the results of the study.
					XMaking Parity Work
			1001.GAO study on mental health and substance use disorder parity enforcement effortsNot later than one year after the date of enactment of this Act, the Comptroller General of the
			 United States, in consultation with the Secretary of Health and Human
			 Services and the Secretary of Labor, shall submit to Congress a report
			 detailing the enforcement efforts of the responsible departments and
			 agencies in implementing the Paul Wellstone and Pete Domenici Mental
			 Health Parity and Addiction Equity Act (subtitle B of title V of division
			 C of Public Law 110–343), including—
				(1)the number of investigations that have been conducted into potential parity violations; and
				(2)details on the investigation or enforcement action that was carried out as a result of such
			 investigations that would not identify the subject of such investigation
			 or enforcement.
				1002.Report to Congress on Federal assistance to State insurance regulators regarding mental health
			 parity enforcementNot later than one year after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall submit to Congress a report detailing—
				(1)the ways in which State governments and State insurance regulators are either empowered or required
			 to enforce the Paul Wellstone and Pete Domenici Mental Health Parity and
			 Addiction Equity Act of 2008 (subtitle B of title V of division C of
			 Public Law 110–343);
				(2)their capability to carry out these enforcement powers or requirements; and
				(3)any technical assistance to State government and State insurance regulators that has been
			 communicated by the Department of Health and Human Services.
				1003.Annual report to Congress by Secretaries of Labor and Health and Human ServicesNot later than one year after the date of enactment of this Act, and annually thereafter, the
			 Secretary of Labor, in coordination with the Secretary of Health and Human
			 Services, shall submit to Congress a report—
				(1)describing the actions taken by the Federal Government and the States to ensure compliance with the
			 Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity
			 Act of 2008 (subtitle B of title V of division C of Public Law 110–343);
				(2)including a collection and classification of inquiries and complaints regarding the implementation
			 or enforcement of such Act;
				(3)including a transparent de-identified report of all Federal and State actions to enforce such Act;
			 and
				(4)include a compliance guide that includes—
					(A)detailed answers to relevant questions raised during the previous year concerning implementation or
			 enforcement of such Act; and
					(B)specific guidelines providing clear interpretations of such Act and the regulations thereunder.
					
